--------------------------------------------------------------------------------

Exhibit 10.5

LEASE

between

NRFC MILPITAS HOLDINGS, LLC,

“Landlord”

and

CREDENCE SYSTEMS CORPORATION

“Tenant”

February 27, 2007

Premises:

Credence Systems Corporate Headquarters

1355 and 1421 California Circle,

Milpitas, California

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page

  1.

   DEMISE; THE PREMISES    1

  2.

   TERM AND RENEWAL OPTIONS    2

  3.

   RENT    3

  4.

   LETTER OF CREDIT.    4

  5.

   UTILITIES    7

  6.

   IMPOSITIONS.    7

  7.

   USE    9

  8.

   COMPLIANCE WITH LAWS AND AGREEMENTS    10

  9.

   MAINTENANCE AND REPAIR    10

10.

   TENANT CHANGES    11

11.

   INSURANCE    14

12.

   INDEMNIFICATION; NOTIFICATION    17

13.

   DAMAGE OR DESTRUCTION    18

14.

   CONDEMNATION    21

15.

   EQUIPMENT; TENANT’S PROPERTY    24

 

ii



--------------------------------------------------------------------------------

16.   

SUBORDINATION AND NONDISTURBANCE

   24 17.    QUIET ENJOYMENT    27 18.    ASSIGNMENT AND SUBLETTING    27 19.   
ENTRY BY LANDLORD    31 20.    TENANT’S DEFAULT    31 21.    CONTESTS    34 22.
   SIGNS    34 23.    SURRENDER OF PREMISES    35 24.    EXCULPATION OF LANDLORD
   35 25.    ADDITIONAL RENT; TENANT’S PAYMENTS    35 26.    LANDLORD’S CURE AND
ENFORCEMENT RIGHTS    36 27.    COVENANT AGAINST LIENS    36 28.    AFFIRMATIVE
WAIVERS    37 29.    TENANT’S CERTIFICATES    37 30.    LANDLORD’S CONSENT AND
APPROVAL    38 31.    NET LEASE: NONTERMINABILITY    38 32.    LATE CHARGES   
38

 

iii



--------------------------------------------------------------------------------

33.    ENCROACHMENTS, RESTRICTIONS, ETC.    38 34.    DEFINITIONS    39 35.   
MISCELLANEOUS PROVISIONS    40 36.    TENANT’S FINANCIAL STATEMENTS    44 37.   
END OF TERM CAPITAL IMPROVEMENTS.    44 38.    HAZARDOUS MATERIALS    46 39.   
DEPOSITS FOR IMPOSITIONS AND PREMIUMS    47

SCHEDULES

 

Schedule A    Description of Land Schedule B    Fair Market Base Rent Schedule C
   Base Rent Schedule D    Existing Title Matters Schedule E   
Form of Letter of Credit List of Certain Defined Terms: See Article 34

 

iv



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this ____ day of February, 2007,
by and between NRFC MILPITAS HOLDINGS, LLC, having an address c/o NorthStar
Realty Finance Corp., 527 Madison Avenue, New York, New York 10022 hereinafter
called “Landlord”), and CREDENCE SYSTEMS CORPORATION, a Delaware corporation
having an address at 1355 and 1421 California Circle, Milpitas, California 95035
(hereinafter called “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord, as purchaser, and Tenant, as seller, are parties to that
certain Sale and Purchase Agreement, dated as of January 31, 2007, with respect
to the Premises (the “Sale-Leaseback Agreement”); and

WHEREAS, the Sale-Leaseback Agreement requires Landlord and Tenant to enter into
this Lease on the closing date under the Sale-Leaseback Agreement.

NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
hereby agree as follows:

1. DEMISE; THE PREMISES.

(a) Upon the terms and subject to the conditions hereinafter set forth, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises
(as defined below). For purposes hereof, the term “Premises” means,
collectively, all of Landlord’s right, title and interest in and to the
following: (i) the tracts of land (the “Land”) situated in the City of Milpitas,
County of Santa Clara and State of California and more particularly described in
Schedule A attached hereto, (ii) all buildings and improvements (including the
Equipment, as defined below) now or hereafter located on the Land (collectively
the “Improvements”), and (iii) all easements, rights of way and other
appurtenances in and to the Land.

(b) The Premises are demised and let hereunder subject to (a) the rights of any
parties in possession thereof, (b) the existing state of the title to the
Premises as of the commencement of the term of this Lease (including the matters
set forth on Schedule D hereto), (c) any state of facts that an accurate survey
or physical inspection of the Premises might show, (d) all Laws (as defined
below), including all zoning regulations, restrictions, rules and ordinances,
building restrictions and other laws and regulations now in effect or hereafter
adopted by any governmental authority having jurisdiction, and (e) any physical
or other defects of any nature with respect to the Land or Improvements (it
being understood and agreed that the Premises are being leased to Tenant in
their “as is” “where is” condition as of the commencement of the term of this
Lease, without any representation or warranty whatsoever by Landlord).

(c) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TENANT REPRESENTS,
WARRANTS, ACKNOWLEDGES AND AGREES THAT (A) THE PREMISES AND EACH PART THEREOF
ARE OF THE SIZE, DESIGN, CAPACITY AND MANUFACTURE SELECTED BY TENANT, (B) TENANT
HAS EXAMINED THE TITLE TO AND THE PHYSICAL CONDITION OF THE PREMISES PRIOR TO
THE EXECUTION AND DELIVERY OF THIS LEASE, AND TENANT IS SATISFIED THAT THE



--------------------------------------------------------------------------------

PREMISES AND EACH PART THEREOF AND TITLE THERETO ARE SATISFACTORY TO TENANT AND
SUITABLE FOR ALL OF ITS PURPOSES, AND TENANT ACCEPTS THE SAME “AS IS” AND “WHERE
IS” WITH ALL FAULTS, AND, (C) THE PREMISES ARE LEASED HEREUNDER SUBJECT TO ALL
APPLICABLE LAWS NOW IN EFFECT OR HEREAFTER ADOPTED AND IN THE STATE AND
CONDITION OF EVERY PART THEREOF WHEN THE SAME FIRST BECAME OR BECOMES SUBJECT TO
THIS LEASE, WITHOUT REPRESENTATION OR WARRANTY OF ANY KIND BY LANDLORD EXPRESS
OR IMPLIED, AS TO THE TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMPLIANCE WITH SPECIFICATIONS, CONDITION, DESIGN, OPERATION, FREEDOM FROM
PATENT OR TRADEMARK INFRINGEMENT, ABSENCE OF LATENT DEFECTS OR FITNESS FOR USE
OF THE FACILITY (OR ANY PART THEREOF), OR ANY OTHER REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES OR ANY PART
THEREOF. It is agreed that all risks incident to the matters discussed in the
preceding sentence as between Landlord, on the one hand, and Tenant, on the
other, are to be borne by Tenant. The provisions of this Section have been
negotiated and the foregoing provisions are intended to be a complete exclusion
and negation of any representations or warranties by Landlord, express or
implied, with respect to the Premises (or any part thereof) that may arise
pursuant to any Law now or hereafter in effect or otherwise.

2. TERM AND RENEWAL OPTIONS.

(a) The initial term of this Lease shall commence on the date of this Lease (the
“Commencement Date”) and shall end on the last day of the month in which occurs
the tenth (10th) anniversary of the Commencement Date (the “Expiration Date”) or
on such earlier date upon which said term may expire or be terminated pursuant
to any provision of this Lease or pursuant to Law.

(b) Tenant shall have four (4) separate, successive renewal options to extend
the term of this Lease for five (5) years, subject to and upon the terms and
conditions set forth in this Section 2. Each of such renewal options is referred
to herein as a “Renewal Option” and each of the renewal terms resulting from the
exercise of a Renewal Option is referred to herein as a “Renewal Term”. Each of
the Renewal Options shall be for a Renewal Term of five (5) years, and, as such,
each Renewal Term shall commence on the day after the then current Expiration
Date of the term of this Lease and shall expire on the fifth anniversary of such
then current Expiration Date. Notwithstanding the foregoing, Tenant’s right to
extend the term of this Lease for any particular Renewal Term shall be subject
to the condition that, as of the date Tenant gives Landlord the Renewal Notice
(as hereinafter defined) applicable to such Renewal Term and as of the first day
of such Renewal Term, (i) this Lease shall be in full force and effect and shall
not have theretofore expired or been terminated, (ii) no Event of Default shall
exist and (iii) this Lease has not been assigned by Tenant (other than to any
Permitted Transferee (as defined below)) and the originally-named Tenant
(i.e.,Credence Systems Corporation) or a Permitted Transferee is in actual
occupancy of at least 50% of the Premises. Notwithstanding the foregoing and
without limiting any right that Landlord may have generally to waive any
condition contained in this Lease, Landlord may, in its sole discretion, waive
one or more of the aforesaid conditions (it being understood that such waiver
does not waive any default by Tenant hereunder).

 

2



--------------------------------------------------------------------------------

(c) Each of the Renewal Options shall be exercisable (separately) by Tenant by
written notice to Landlord (each, a “Renewal Notice”) given not later than the
date that is twelve (12) months prior to the then current Expiration Date (TIME
BEING OF THE ESSENCE). Moreover, no Renewal Notice may be given earlier than the
date that is 18 months prior to the then scheduled Expiration Date (and any
purported Renewal Notice given earlier than such date shall have no force or
effect).

(d) If Tenant duly exercises any Renewal Option in accordance with the terms set
forth above, then the term of this Lease shall thereupon be extended for the
applicable Renewal Term upon all the same terms, covenants and conditions as are
contained in this Lease, except that (A) for, and during, any Renewal Term the
Base Rent (as defined below) payable by Tenant in respect of such Renewal Term
shall be the greater of (i) ninety-five percent (95%) of the Fair Market Base
Rent (as defined below) as of the first day of such Renewal Term, and
(ii) ninety-five percent (95%) of the average of the Base Rent for the 36-month
period immediately preceding the first day of such Renewal Term, and (B) on the
first anniversary of the first day of such Renewal Term, and on each subsequent
anniversary thereafter during such Renewal Term, the Base Rent payable by Tenant
hereunder shall be increased so that it is equal to 102% of the amount of the
Base Rent that was payable by Tenant immediately prior to such increase (i.e.,
on each such anniversary, the amount of Base Rent payable by Tenant shall be
increased on a cumulative basis by 2%).

(e) As used herein, “Fair Market Base Rent” shall mean, for any Renewal Term,
the annual base rent that a willing tenant would pay and a willing landlord
would accept for a lease of the Premises having a 5-year term (commencing with
the commencement of such Renewal Term), assuming: (i) the Premises were being
demised upon the same terms and conditions as are provided for in this Lease for
such Renewal Term; (ii) the tenant has a creditworthiness substantially
equivalent to that of Tenant at such time; and (iii) all other relevant factors
not inconsistent with the foregoing.

(f) Fair Market Base Rent shall be determined by the appraisal process as is set
forth in Schedule B attached hereto and by this reference made a part hereof.

(g) References herein to the “term of this Lease” or the “term hereof” or the
like shall refer to the entire term of this Lease, i.e., the initial term of
this Lease as the same may have theretofore been extended by all applicable and
duly exercised Renewal Terms or abridged by any sooner termination (other than
on account of an Event of Default); and references to the “then current
expiration date” of the term of this Lease shall mean, at the time in question,
the expiration of such initial term as the same may have theretofore been
extended by all applicable and duly exercised Renewal Terms.

3. RENT.

(a) Commencing on the Commencement Date (the “Base Rent Commencement Date”), and
thereafter throughout the term of this Lease, Tenant covenants to pay Landlord,
without demand therefor and without any setoff, counterclaim, abatement or
deduction whatsoever, a net fixed minimum annual rent (herein called the “Base
Rent”) equal to the “Base Rental Rate” (as such term is defined in Schedule C
attached hereto and by this reference made a part hereof) from time to time in
effect during the term of this Lease.

 

3



--------------------------------------------------------------------------------

(b) The Base Rent shall be payable commencing on the Base Rent Commencement Date
and thereafter in equal monthly installments in advance on the first day of each
and every calendar month during the term of this Lease. If the Base Rent
Commencement Date or the last day of the term of this Lease occurs on a day
other than the first or last day, respectively, of a calendar month, then the
Base Rent for the partial calendar month in which the Base Rent Commencement
Date or such last day occurs shall be a prorated portion (on a per diem basis)
of a full monthly installment of Base Rent.

(c) It is the purpose and intent of Landlord and Tenant that the Base Rent
payable hereunder shall be absolutely net to Landlord so that this Lease shall
yield, net to Landlord, the Base Rent specified herein in each year during the
term of this Lease. Accordingly, and without limiting the generality of the
foregoing, Tenant shall be fully responsible for (and shall timely pay) all
costs, expenses and charges of every kind and nature whatsoever relating to the
Premises (whether ordinary or extraordinary, foreseen or unforeseen) that may
arise or become due or payable during or in respect of the term of this Lease,
including all costs, expenses and charges relating to the operation,
maintenance, repair, replacement, use and/or occupancy of the Premises (it being
understood, however, that nothing in this sentence shall make Tenant responsible
for any debt service that is payable by Landlord under any Mortgage loan).
Tenant shall be responsible for all such costs, expenses and charges whether or
not they are first due and payable during the term of this Lease, so long as
they are attributable to a period falling within (or prior to) such term. The
provisions of this Section 3(c) shall survive the expiration or sooner
termination of this Lease.

(d) All sums, other than Base Rent, payable by Tenant to Landlord under this
Lease are considered additional rent for all purposes of this Lease (and the
Base Rent and all additional rent are collectively called “Rent”). Landlord’s
delay in rendering, or failure to render, any statement required to be rendered
by Landlord for any Rent for any period shall not waive Landlord’s right to
render a statement or collect that Rent for that or any subsequent period. The
rendering of an incorrect statement shall not waive Landlord’s right to render a
corrected statement for the period covered by the incorrect statement and
collect the correct amount of the Rent.

(e) Landlord may, at its option, direct Tenant, from time to time, to pay all or
any portion of the Rent directly to any other Person or party upon reasonable
advance written notice to Tenant from Landlord; Landlord acknowledging and
agreeing that Tenant shall be entitled to rely upon such written notice without
liability to Tenant to the extent Tenant makes such payments as directed.

4. LETTER OF CREDIT.

(a) To secure the full and faithful performance by Tenant of all the terms,
provisions, conditions, covenants and obligations (including, without
limitation, the payment of Rent) on Tenant’s part to be performed hereunder,
Tenant, simultaneously with the execution of this Lease, shall deliver to
Landlord an unconditional, clean, irrevocable letter of credit, payable on
sight, in form attached hereto as Schedule E, in the amount of Five Million
Ninety Thousand Four Hundred Dollars ($5,090,400.00), and otherwise satisfying
the criteria of this Section (each letter of credit that Tenant is required to
deliver pursuant to this Section 4, a “Letter of Credit”).

 

4



--------------------------------------------------------------------------------

(b) Each Letter of Credit shall (1) be for the benefit of Landlord, (2) be
issued by a bank that is a member of the New York Clearing House Association (or
that is otherwise acceptable to Landlord), (3) intentionally omitted, (4) by its
express terms, be drawable upon at a bank branch in New York City, by
presentation only of a sight draft, (5) provide for the automatic extension of
such Letter of Credit for additional periods of one year from the initial and
each future expiration date thereof (the last such extension to provide for the
continuance of such Letter of Credit for at least thirty (30) days beyond the
then scheduled Expiration Date), unless the bank issuing same gives Landlord
written notice by certified mail, return receipt requested, of its intention not
to renew such Letter of Credit not less than 45 days prior to the initial or any
future expiration date of such Letter of Credit, (6) be transferable by Landlord
to any transferee of Landlord’s interest in the Premises, without cost to
Landlord, and (7) otherwise be reasonably acceptable in form and substance to
Landlord. If Landlord shall transfer its interest in the Premises, Tenant shall,
at the request of the transferor or transferee, replace or amend each Letter of
Credit within ten (10) days following such request, so that the transferee is
named as the beneficiary. Any transfer fee or charge imposed by the bank issuing
the Letter of Credit in connection with a transfer described in the immediately
preceding sentence shall be borne by Landlord at Landlord’s sole cost and
expense. For each year that the Letter of Credit is outstanding, Landlord,
within 30 days after demand, shall reimubrse Tenant for up to $25,000 of the
aggregate annual costs incurred by Tenant to maintain the Letter of Credit
(which amount shall be equitably prorated or adjusted for any partial year, to
the extent that the fee imposed by the issuer of the Letter of Credit for such
partial year is prorated or adjusted).

(c) If Tenant defaults in any of its monetary obligations under this Lease
(including its obligation to pay Base Rent or additional rent) or if an Event of
Default otherwise occurs, then Landlord may (i) draw down on any Letter of
Credit and (ii) use, apply or retain the whole or any part of the proceeds of
such draw for the payment of any Base Rent or additional rent or any other sum
as to which Tenant is in default under this Lease or for any damages incurred by
Landlord as a result of such default (including, but not limited to, any damages
or deficiency accrued before or after summary proceedings or other re-entry by
Landlord). Notwithstanding the foregoing, nothing in this Section 4(c) shall
entitle Landlord to draw down on any Letter of Credit in excess of the aggregate
amount to which Landlord is entitled under or in connection with this Lease
(whether hereunder, at law or in equity). Tenant waives any right to enjoin (and
agrees not to seek to enjoin) a drawing on any Letter of Credit.

(d) If (1) Landlord transfers (or intends to transfer) its right, title and
interest under this Lease to a third party, the bank issuing any Letter of
Credit fails to consent to the transfer of such Letter of Credit to such third
party and Tenant fails to deliver to the transferee a new Letter of Credit
(satisfying all of the requirements of this Section 4), and such failure
continues for twenty (20) days after Tenant receives Landlord’s written notice
thereof, or (2) notice is given by the bank issuing any Letter of Credit that it
does not intend to renew the same and a replacement Letter of Credit (satisfying
all of the criteria in this Section 4 and in the same amount as the Letter of
Credit being replaced) is not delivered to Landlord within ten days after such
notice is given (it being understood that this clause (2) shall not apply if,
notwithstanding such non-renewal, such Letter of Credit will remain in effect
until at least the date that is 30 days after the then scheduled Expiration
Date), or (3) at any time any Letter of Credit is otherwise scheduled to expire
in less than thirty (30) days (and a replacement thereof, satisfying all of the
criteria in this Section 4, has not been delivered to Landlord at such time),
then, in any such event, Landlord may (i) draw on the applicable Letter of

 

5



--------------------------------------------------------------------------------

Credit, (ii) hold the proceeds thereof as security for the full and faithful
performance by Tenant of all of its covenants, conditions and agreements in this
Lease (including the payment of Rent), and (iii) apply such proceeds in the
manner described in the immediately preceding subparagraph of this Section 4. If
(x) Landlord draws on a Letter of Credit pursuant to the immediately preceding
sentence, and (y) Tenant, subsequent to such draw, furnishes to Landlord a
Letter of Credit (satisfying all of the requirements of this Section 4) in the
amount of such draw, then Landlord shall return to Tenant the proceeds of such
draw (to the extent not theretofore applied, or then entitled to be applied, by
Landlord).

(e) If at any time (i) Landlord uses, applies or retains the whole or any part
of the proceeds of any Letter of Credit furnished to Landlord pursuant to this
Section 4, or (ii) any Letter of Credit furnished to Landlord pursuant to this
Section 4 expires, then, in either such event, Tenant shall immediately deposit
with Landlord one or more further Letters of Credit (meeting all of the
requirements of this Section 4) equal to the amount so used, applied or retained
as aforesaid (and/or in the amount of the Letter of Credit that so expired, as
the case may be), so that at all times during the term hereof Landlord shall
have in its possession one or more Letters of Credit (meeting all of the
requirements of this Section 4) that in the aggregate are equal to Five Million
Ninety Thousand Four Hundred Dollars ($5,090,400.00) (and if Tenant fails to
make any such deposit, then Landlord shall have the same rights and remedies
against Tenant as for the nonpayment of Base Rent).

(f) If a transfer of Landlord’s interests hereunder occurs, then Landlord may
transfer each Letter of Credit to the transferee, and Landlord shall thereupon
be released by Tenant from all liability for the return of such Letter of
Credit, provided that such transferee shall assume such obligation.

(g) Tenant shall not assign or encumber or attempt to assign or encumber any
Letter of Credit (or any proceeds thereof), and Landlord shall not be bound by
any such assignment, encumbrance or attempted assignment or encumbrance.
Landlord may pledge and/or deposit any Letter of Credit to or with a Mortgagee
or Underlying Lessor.

(h) If Tenant shall fully and faithfully comply with all of the terms,
provisions, covenants and conditions of this Lease, then each unapplied Letter
of Credit furnished to Landlord pursuant to the above provisions of this
Section 4 (and any unapplied proceeds from the draw of any such Letter of
Credit) shall be returned to Tenant within fifteen (15) days after the later to
occur of (i) the Expiration Date and (ii) the delivery of possession of the
entire Premises to Landlord in the condition and in accordance with the
provisions of this Lease.

(i) Notwithstanding the foregoing, if:

(1) One of the following occurs:

(I) (A) Tenant retires the Convertible Notes (as defined below) and does not
within six months thereafter issue any new debt or equity (other than the
Refinance Instrument (as defined below)) that shall under any circumstance
mature, be callable, or otherwise payable, with or without the happening of any
event(s) (except for the failure to make a scheduled interest or principal
payment thereunder or the

 

6



--------------------------------------------------------------------------------

permitted exercise of conversion rights by Tenant) prior to May 15, 2010 (i.e.,
there shall be no provision therein (except for the failure to make a scheduled
interest or principal payment thereunder or the permitted exercise of conversion
rights by Tenant) that could result in any principal becoming due thereunder)
(debt or equity meeting the foregoing test, “Complying Security”); and (B) in
the event the Convertible Notes (or any portion thereof) are refinanced or
replaced with new debt or equity (the documents and instruments evidencing such
debt or equity, collectively, the “Refinance Instrument”) and such Refinance
Instrument shall be a Complying Security; or

(II) with respect to any then outstanding Convertible Notes, Tenant maintains on
its balance sheet for two consecutive fiscal quarters a Qualifying Amount (as
defined below) in an amount equal to or greater than two hundred percent
(200%) of the principal amount of any and all then outstanding Convertible
Notes. “Qualifying Amount” shall mean the sum of (i) cash and cash equivalents;
plus (ii) short term investments; plus (iii) accounts receivable (net of a
commercially reasonable allowance, consistent with Tenant’s past practice and
“GAAP”, for uncollectibility); minus (iv) accounts payable; minus (v) an amount
equal to the principal balance of any debt or equity issued after the date
hereof which is not a Complying Security; or

(III) the occurrence of May 15, 2010; and

(2) no Event of Default has occurred under this Lease (the satisfaction of the
criteria in the immediately preceding clauses (1) through (2), an “LOC
Termination Event”); and

(3) Tenant’s Chief Financial Officer certifies to Landlord in writing that an
LOC Termination Event has occurred,

then (x) Landlord shall return each Letter of Credit furnished to Landlord under
this Section 4 (to the extent unapplied), and (y) Tenant shall have no further
obligations under this Section 4. As used herein, the term “Convertible Notes”
shall mean the Tenant’s 1.5% Subordinated Convertible Notes due May 2008.

5. UTILITIES.

Tenant shall furnish, at its own expense, all utilities of every type and nature
required by it in its use of the Premises and shall pay or cause to be paid,
when due, all bills for all utilities (including water, sewerage, gas, oil,
steam and electricity) used on, in connection with, or chargeable against, the
Premises for any period during the term of this Lease, and Tenant shall
indemnify and save harmless Landlord from and against any loss, cost and/or
expense in connection therewith. Tenant understands that Landlord shall have no
obligation whatsoever to furnish any utilities or services to or with respect to
Premises.

6. IMPOSITIONS.

(a) Tenant covenants to pay, before any fine, penalty, interest or cost may be
added thereto for the nonpayment thereof, as additional rent, any and all
Impositions (as

 

7



--------------------------------------------------------------------------------

defined below) that at any time prior to, during, or in respect of, the term of
this Lease may have been or may be assessed, levied, confirmed, imposed upon or
with respect to, or grow or become due or payable out of or in respect of, or
become a lien on, (i) the Premises or any part thereof or any appurtenance
thereto, (ii) Landlord’s reversionary interest in the Premises, (iii) any
personal property located at or used in connection with the Premises, (iv) the
Rent and income received by Tenant from subtenants, (v) any use, possession or
occupation of, or activity conducted at, the Premises, (vi) such franchises as
may be appurtenant to the use or occupation of the Premises, (vii) this Lease or
the transactions contemplated hereby (including any Rent payable hereunder
and/or the leasehold estate granted hereby), and/or (viii) any document to which
Tenant is a party creating or transferring any right, title or interest or
estate in the Premises. Nothing herein contained shall require Tenant to pay any
of the following taxes (and the following shall be excluded from the definition
of “Impositions” set forth in Section 6(b) below), unless such taxes are imposed
or levied upon or assessed as a total or partial substitute for, or in lieu of,
any other Imposition required to be paid by Tenant pursuant to this Section 6,
in which event same shall be deemed Impositions and shall be paid by Tenant:
(i) transfer taxes or documentary stamp taxes payable by Landlord upon the sale
or disposition by it of the Premises; (ii) income taxes assessed against
Landlord, or any capital levy, corporation franchise, excess profits, estate or
inheritance of Landlord; or (iii) any interest and penalties for late payment of
real estate taxes where Landlord is expressly responsible under this Lease for
paying such real estate taxes. In addition, if at any time during the term of
this Lease, the method of taxation shall be such that there shall be levied,
assessed or imposed on Landlord a capital levy, gross receipts or other tax
directly on the Rents received therefrom and/or a franchise tax or an
assessment, levy or charge measured by or based, in whole or in part, upon such
Rents, the Premises (including but not limited to the acquisition, leasing, use,
or value thereof) or the present or any future Improvements on the Premises or
the construction thereof and/or measured in whole or in part by Landlord’s
income from the Premises, then all such taxes, assessments, levies and charges,
or the part thereof so measured or based, shall be deemed to be included within
the term “Impositions” for the purposes hereof, and Tenant shall pay and
discharge the same as herein provided in respect of the payment of Impositions.
Tenant shall furnish to Landlord, promptly after payment of any Impositions,
official receipts or other satisfactory proof evidencing payment of such
Imposition. Without limiting the generality of the foregoing provisions, Tenant
shall be responsible for (and shall timely pay) any and all transfer taxes,
documentary stamp taxes and similar taxes payable in connection with the
execution of this Lease and the transactions contemplated hereby. Tenant’s
obligations under this Section 6 shall survive the expiration or sooner
termination of this Lease; provided, however, that Tenant shall not be
responsible for any Impositions to the extent that they are in respect of a
period beyond the term of this Lease (and, accordingly, upon the termination of
this Lease other than on account of an Event of Default, there shall be an
appropriate per-diem apportionment of any Impositions actually paid by Tenant
that are in respect of a period beyond the term of this Lease).

(b) For purposes hereof, the term “Impositions” shall mean the following
(whether general or special, ordinary or extraordinary, foreseen or unforeseen):

(i) any and all taxes, governmental levies, fees, Rents, assessments and
charges, including (A) real property taxes, (B) real property general and
special assessments (including, without limitation, (1) any special assessments
for or imposed by any business improvement district or by any special assessment
district, or (2) any assessments for public improvements or

 

8



--------------------------------------------------------------------------------

betterments, whether or not commenced or completed prior to the date hereof and
whether or not to be completed during the term hereof), (C) ad valorem taxes,
(D) personal property taxes, (E) occupancy and Rent taxes, (F) water, water
meter and sewer rents, rates and charges, and (G) license and permit fees and
similar charges;

(ii) any and all charges for, under or with respect to any easement or other
agreement encumbering or affecting the Premises;

(iii) any and all utility charges; and

(v) any and all fines, penalties and other similar charges applicable to the
foregoing, together with any interest or costs with respect to the foregoing,
incurred by reason of Tenant’s failure to make any payments of any of the
foregoing items as herein provided.

(c) Tenant shall have the right, at its cost and expense, to seek a reduction in
the valuation of the Premises as assessed for real estate tax purposes and to
prosecute any action or proceeding in connection therewith, so long as Landlord
is advised thereof and not adversely affected thereby. So long as no Event of
Default shall have occurred and is then continuing, Tenant shall be authorized
to collect any refund of any real estate taxes paid by Tenant obtained by reason
thereof and to retain the same.

7. USE.

(a) Tenant shall be permitted to use the Premises only for the following and no
other use or purpose: (i) general and executive offices (and uses ancillary
thereto); and (ii) research and development, manufacturing and laboratory use
(and uses ancillary thereto), but only to the extent that such research and
development, manufacturing and laboratory use (and uses ancillary thereto) is of
the same manner and scope as exists in the Premises as of the Commencement Date.
In any event, Tenant’s use of the Premises shall be subject in all instances to
all zoning ordinances, all other Laws and Insurance Requirements (as hereinafter
defined), and such other covenants, conditions, restrictions and other
encumbrances to which the Premises are or become subject.

(b) Tenant shall not use or occupy or permit the Premises to be used or
occupied, nor do or permit anything to be done in or on the Premises or any part
thereof, in a manner that would in any way violate any of the Laws, Insurance
Requirements, or any certificate of occupancy affecting the Premises, or make
void or voidable any insurance then in force with respect thereto, or that may
make it impossible to obtain fire or other insurance thereon required to be
furnished hereunder by Tenant, or that will cause or be likely to cause
structural injury to any of the Improvements, or that will constitute a public
or private nuisance or waste. Nothing contained in this Lease and no action or
inaction by Landlord shall be deemed or construed to mean that Landlord has
granted to Tenant (and, except as otherwise expressly provided herein, Tenant
shall not have) any right, power or permission to do or permit any act or to
make any agreement that may create, give rise to, or be the foundation for, any
right, title, interest, lien, charge or other encumbrance upon the estate of
Landlord in the Premises.

 

9



--------------------------------------------------------------------------------

8. COMPLIANCE WITH LAWS AND AGREEMENTS.

Tenant shall, throughout the term of this Lease, and at Tenant’s sole cost and
expense, promptly comply with (i) all Laws applicable in any way to the Premises
or any portion or component thereof (including any Laws that are applicable to
the use, operation, repair or maintenance of the Premises or any of Tenant’s
property located therein), whether or not such Laws (a) are present or future,
foreseen or unforeseen, ordinary or extraordinary, or (b) shall require
structural or extraordinary repairs, alterations, or additions, (ii) all
Insurance Requirements, whether or not such Insurance Requirements (a) are
present or future, foreseen or unforeseen, ordinary or extraordinary, or
(b) shall require structural or extraordinary repairs, alterations, or
additions, and (iii) any and all agreements, contracts, easements, covenants,
conditions and restrictions affecting the Premises or any part thereof or the
ownership, occupancy or use thereof (regardless of whether such agreements,
contracts, easements and restrictions are existing on the date hereof or are
hereafter created by Tenant, or are hereafter consented to or requested by
Tenant), including those listed on Schedule D hereto.

9. MAINTENANCE AND REPAIR.

(a) Tenant shall promptly throughout the term of this Lease, at Tenant’s cost
and expense, take good care of and maintain the Premises (and all of its
component parts) in good order and repair.

(b) Tenant shall not commit or suffer to be committed any waste upon or about
the Premises, and shall promptly at its cost and expense, make all necessary (in
order to maintain the Premises in as good a condition as exists as of the date
hereof) replacements, restorations, renewals and repairs to the Premises and all
of its component parts (including the Equipment, the roof, the structural
elements of the Improvements, and the parking areas), whether interior or
exterior, structural or nonstructural, ordinary or extraordinary, and foreseen
or unforeseen, ordinary wear and tear excepted (and subject to the provisions of
Sections 13 and 14 below). Repairs, restorations, renewals and replacements
shall be at least equivalent in quality to the original work or the property
replaced, as the case may be. Without limiting the generality of the foregoing,
if any item of Equipment shall become obsolete, non-functional, or uneconomic to
repair, Tenant shall remove such item from the Premises and, promptly replace it
with a comparable item in good working order (and, upon completion thereof,
Tenant shall deliver any and all warranties therefor to Landlord, which
warranties must be freely assignable to Landlord). Tenant shall not make any
claim or demand upon or bring any action against the Landlord for any loss,
cost, injury, damage or other expense caused by any failure or defect,
structural or nonstructural, of the Premises or any part thereof. Tenant shall
not knowingly take or permit any action that voids any warranty with respect to
the Improvements or any of its component parts.

(c) Landlord shall not under any circumstances be required to build any
improvements on the Premises, or to make or pay for any repairs, replacements,
alterations or renewals of any nature or description to the Premises (or any
portion thereof), whether interior or exterior, ordinary or extraordinary,
structural or nonstructural, foreseen or unforeseen, or to make any expenditure
whatsoever in connection with this Lease or to inspect or maintain the Premises
in any way. Tenant hereby waives the right to make repairs, replacements,
renewals or restorations at the expense of Landlord pursuant to any Laws
(including the provisions of California Civil Code sections 1941 and 1942 or any
successor thereto).

 

10



--------------------------------------------------------------------------------

10. TENANT CHANGES.

Tenant, at its sole cost and expense, shall have the right to make alterations,
additions, installations and other changes to the Premises (each, a “Tenant
Change”), subject, however, in all cases, to the following provisions:

(a) Tenant, without Landlord’s consent, may make Tenant Changes that are neither
Material Tenant Changes (as hereinafter defined) nor Prohibited Tenant Changes
(as hereinafter defined). Tenant shall give Landlord notice of any Tenant
Changes made pursuant to the preceding sentence (other than Tenant Changes that
are merely decorative in nature). Tenant shall not make any Tenant Change that
is a Material Tenant Change without having first obtained Landlord’s prior
written approval thereof. So long as Tenant complies with the provisions of this
Section 10 and there shall not otherwise exist an Event of Default under this
Lease, Landlord’s approval of any proposed Material Tenant Change shall not be
unreasonably withheld, so long as the proposed Material Tenant Change is not a
Prohibited Tenant Change. As used herein, the term “Material Tenant Change”
shall mean any Tenant Change that (i) affects the exterior face of any building
façade that is part of the Improvements, (ii) affects the structural elements of
any Improvements, (iii) constitutes a new or additional building or structure,
(iv) reduces the usable or rentable area of any Improvements, or (v) will cost,
when aggregated with the cost of all other Tenant Changes that are then in
progress or that will be performed substantially contemporaneously with such
Tenant Change, in excess of Two Hundred Fifty Thousand Dollars and No/100
($250,000.00).

(b) Any request by Tenant for Landlord’s approval of any Material Tenant Change
pursuant to Section 10(a) above shall be accompanied by a full set of the plans
and specifications therefor and a copy of the cost estimates in respect thereof.

(c) Notwithstanding anything to the contrary contained herein, in no event shall
Tenant ever make any Prohibited Tenant Change. As used herein, the term
“Prohibited Tenant Change” shall mean any Tenant Change that (i) decreases the
size of or decreases the usable or rentable area of any of the Improvements,
(ii) would (or could reasonably likely) reduce the sales or rental value of the
Premises, (iii) ties-in or connects the Premises or any Improvements thereon
with any real property outside the Premises, (iv) changes the primary use of any
portion of the Improvements to a use other than general and executive office
use, (v) would (or could reasonably likely) have an adverse effect on the
structural integrity of the Improvements or could have an adverse effect on any
system serving the Improvements, or (vi) is prohibited by any Law, any Mortgage
or any other agreement, covenant, condition or restriction affecting the
Premises.

(d) All Tenant Changes shall be performed subject to and in accordance with the
following:

i. Any Material Tenant Change shall be conducted under the supervision of a
California licensed architect or engineer selected by Tenant (and reasonably
approved by Landlord; Landlord agreeing to respond to any request for such
approval within 10 days after receiving written notice thereof) and shall be
made in accordance with detailed plans and specifications therefor and cost
estimates prepared by such architect or engineer.

ii. With respect to Tenant Changes for which plans and specifications are
required (by the provisions of this Lease or any Laws) to be submitted to
Landlord

 

11



--------------------------------------------------------------------------------

or any governmental authority, (i) such plans and specifications shall be fully
detailed and coordinated architectural, structural and mechanical plans and
specifications (and, if requested by Landlord, fully detailed and coordinated
architectural, structural and mechanical working drawings), (ii) such Tenant
Changes shall be performed in accordance with such plans and specifications, and
(iii) Tenant, promptly after the completion of such Tenant Changes, shall
deliver to Landlord “as built” drawings therefor (or, if no “as built” drawings
were prepared, then a copy of the final plans and specifications for such Tenant
Changes).

iii. Tenant shall pay or reimburse Landlord for all reasonable out-of-pocket
costs incurred by Landlord (including the reasonable costs of any architect,
engineer or other professional employed by Landlord) in connection with (i) any
review of any plans and specifications setting forth such Tenant Changes, or
(ii) any on-site inspections of such Tenant Changes.

iv. Tenant, at its expense, shall timely obtain (and furnish true and complete
copies to Landlord of) all permits, certificates and approvals required to be
obtained from any governmental authority for the commencement and prosecution of
any Tenant Changes and/or the final approval thereof upon completion. A copy of
all such permits, certificates and approvals required prior to the commencement
of any Tenant Changes shall be delivered to Landlord prior to the commencement
thereof.

v. All Material Tenant Changes shall be performed only by contractors and
subcontractors that have been first approved by Landlord in writing (not to be
unreasonably withheld; Landlord agreeing to respond to any request for such
approval within 10 days after receiving written notice thereof).

vi. All Tenant Changes shall be performed (x) in compliance with all Laws and
Insurance Requirements, and otherwise in a good and workmanlike manner (using
quality materials), and (y) in such manner as not to violate any other provision
of this Lease. Throughout the performance of any Tenant Changes, Tenant, at its
expense, shall carry, or cause to be carried, (i) workers’ compensation
insurance in statutory limits, (ii) such general liability insurance and other
insurance as Landlord shall reasonably require from Tenant and/or any
contractors or subcontractors performing Tenant Changes, and (iii) any other
insurance pertaining to such Tenant Changes that is required to be carried by
Tenant pursuant to Section 11 below.

vii. All Tenant Changes, once commenced, shall be diligently performed to
completion.

viii. Tenant acknowledges that any review or approval by Landlord of any plans
and specifications with respect to any Tenant Changes, and/or any on-site
inspections of any Tenant Changes, and/or any supervision by Landlord of Tenant
Changes, are solely for Landlord’s benefit, and without any representation or
warranty whatsoever to Tenant with respect to the adequacy, correctness or
efficiency of any such plans and specifications or Tenant Changes, or the
compliance thereof with Laws, Insurance Requirements or the provisions of this
Lease, and Landlord shall have no liability or responsibility therefor.

ix. Upon completion of any Tenant Changes, Tenant shall deliver copies of any
and all warranties therefor to Landlord, which warranties must be freely
assignable to Landlord. Tenant shall maintain at the Premises, and turn over and
assign to Landlord upon expiration or termination of this Lease, all such
warranties.

 

12



--------------------------------------------------------------------------------

(e) All Tenant Changes (other than those that constitute Tenant’s Property, as
hereinafter defined) shall immediately upon incorporation into the Premises be
and become the property of Landlord (as Improvements). Without limiting the
generality of the foregoing, Tenant shall execute any document reasonably
requested by Landlord (e.g., a bill of sale) to confirm that any Tenant Change
has been so incorporated and become the property of Landlord.

(f) If Tenant proposes to perform any Tenant Change that Landlord reasonably
estimates will cost in excess of $250,000, then, as a condition to granting its
consent to such Tenant Change, Landlord may require that Tenant furnish to
Landlord, as security for the full completion of such Tenant Change, a cash
amount (the “Alterations Deposit”) equal to 125% of Landlord’s reasonable
estimate of the cost of such Tenant Change, which amount (x) Landlord shall be
permitted to use, apply or retain (in whole or in part) to the extent required
for the payment of any sum which Landlord may expend or may be required to
expend by reason of Tenant’s default, and (y) shall otherwise be retained, used,
held and applied in the same manner as the security deposit provided for in
Section 4 hereof. The Alterations Deposit shall be disbursed to Tenant from time
to time as the Tenant Change in questions progresses, such disbursement to be in
accordance with the disbursement procedures in Section 13(e) below (applied
mutatis mutandis).

(g) If Tenant desires to make any Removable Tenant Change (as defined below),
then Tenant may request that Landlord advise Tenant as to whether Tenant will be
obligated to remove such Removable Tenant Change (and restore the Premises to
its condition prior to the making thereof) upon the expiration or sooner
termination of the term of this Lease. Landlord, within 30 days after its
receipt of such request, shall so advise Tenant (it being understood that
Landlord shall make such election in its sole discretion). Upon the expiration
or sooner termination of the term of this Lease, Tenant, at the request of
Landlord, shall (i) remove any Removable Tenant Change made by Tenant or any
Tenant Party after the date hereof (other than any Removable Tenant Change that
Landlord previously advised Tenant in writing would not have to be so removed),
(ii) restore the Premises to the condition existing prior to the making of any
such Removable Tenant Change that is required to be removed pursuant to the
immediately preceding clause (i), and (iii) repair (or, at Landlord’s option,
reimburse Landlord for the cost to repair) any damage to the Premises that
results from such removal or restoration. For purposes hereof, a “Removable
Tenant Change” shall mean any Tenant Change that is not a customary office
installation (such as raised floors, vaults and slab penetrations), including
any Tenant Change that is made to convert any space in the Improvements from
office use to any use other than office use.

(h) Landlord acknowledges that, during the term of this Lease, Diagnostics and
Characterization Group of Credence Systems Corporation will relocate to the
Premises and, in connection with such relocation, will occupy approximately
8,200 square feet of space in the south side of 1355 California Circle, as more
particularly described on Schedule G annexed hereto. In connection with such
relocation, Landlord agrees that Tenant may make the Tenant Changes necessary to
accommodate such relocation (the “DCG Changes”), so long as such Tenant Changes
(i) do not have an adverse effect on the structural integrity of the
Improvements or on any system serving the Improvements, (ii) are made in
compliance with all applicable Laws and all applicable provisions of this Lease,
(iii) are limited to approximately

 

13



--------------------------------------------------------------------------------

8,200 square feet of space in the south side of 1355 California Circle, (iv) are
reasonably anticipated to cost less than $1 million in the aggregate to perform
and complete (and, prior to commencement of such Tenant Changes, Tenant
furnishes to Landlord reasonable evidence of such cost), and (v) will not result
in the cost of the restoration work described in the immediately following
sentence exceeding $350,000 (in 2007 dollars). Upon the expiration or sooner
termination of this Lease, Tenant, at its cost, shall restore (to the condition
existing immediately prior to the DCG Changes) all office space converted to
another use as part of the DCG Changes.

11. INSURANCE.

(a) Tenant shall, throughout the term of this Lease, at its own cost and
expense, obtain and maintain in full force and effect:

(1) property insurance against all risk of loss to the Premises customarily
covered by so-called “all risk” or “special perils” form policies (including but
not limited to coverage with respect to collapse, fire, lightning, vandalism,
malicious mischief, water damage, mudslide, subsidence, terrorism, building
collapse, windstorm, hurricane) in amounts sufficient to provide one hundred
(100%) percent of the full replacement cost of the Improvements; which amounts
shall be determined from time to time as requested by Landlord. The foregoing
insurance shall, inter alia, (x) contain an agreed amount endorsement or a
coinsurance waiver and replacement cost value endorsement without reduction for
depreciation, (y) cover additional expense of demolition and increased cost of
construction, including increased costs that arise from any changes in Laws
regulating any Restoration Work (as defined below), and (z) have a deductible
that does not exceed $50,000. If the Property Damage Insurance does not
otherwise cover damage caused by the acts of terrorists (“Terrorism Insurance”),
then, at Landlord’s request, Tenant shall provide such coverage under a separate
policy that complies with all requirements applicable to the Property Damage
Insurance and Tenant and Landlord shall each be responsible for 50% of the costs
of such Terrorism Insurance policy; provided, however, that (i) Tenant shall not
be required to maintain (or reimburse Landlord for) Terrorism Insurance in
excess of the Terrorism Insurance that is then required to be maintained
pursuant to any Mortgage, and (ii) Landlord may elect to carry such Terrorism
Insurance in lieu of Tenant, in which case (subject to the immediately preceding
clause (i)) Tenant shall reimburse Landlord from time to time for 50% of the
cost of such Terrorism Insurance;

(2) flood damage insurance with a limit of not less than $2,000,000 and a
commercially reasonable deductible;

(3) intentionally omitted;

(4) business interruption insurance in an amount equal to the Base Rent for
twelve (12) months if the Premises are destroyed or rendered untenantable by any
cause insured against (it being understood that the existence of such insurance
does not reduce Tenant’s obligation to pay Base Rent without diminution);

(5) the following liability insurance for personal injury, bodily injury, death,
accident and property damage (collectively, the “Liability Insurance”): (a)

 

14



--------------------------------------------------------------------------------

commercial general liability insurance, including products completed operations
and personal injury; (b) owned (if any), hired, and non-owned automobile
liability insurance; (c) workers compensation insurance written with statutory
limits and employer’s liability insurance in an amount not less than $5,000,000,
covering all employees engaged in connection with any the Premises (employer’s
liability insurance shall not contain an occupational disease exclusion), and
(d) umbrella liability insurance in the amount of at least $20,000,000 (which
shall sit in excess of all liability policies as described in sections
(a) through (c) above). The Liability Insurance shall provide coverage of at
least $25,000,000 per occurrence per location, which limit can be achieved with
any combination of primary and excess/umbrella insurance. The Liability
Insurance shall be written on an occurrence basis and shall include, inter alia,
coverage for liability arising from premises and operations, elevators,
escalators, independent contractors, contractual liability, and products and
completed operations;

(6) if a sprinkler system shall be located in the Premises, sprinkler leakage
insurance in amounts reasonably satisfactory to Landlord;

(7) comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against physical damage in an amount equal to one hundred
(100%) percent of the full replacement cost of the applicable Improvements;

(8) workers compensation insurance written with statutory limits and employer’s
liability insurance in an amount not less than $5,000,000, covering all
employees engaged in connection with any the Premises. Employer’s liability
insurance shall not contain an occupational disease exclusion;

(9) during the performance of any Tenant Changes, Tenant shall maintain (or
cause its general contractor to maintain for the benefit of Tenant, Landlord,
and Mortgagee) the following insurance: (i) completed value builders risk
insurance for the Premises, including all building materials thereon, covering
loss or damage from fire, lightning, extended coverage periods, sprinkler,
leakage, vandalism, malicious mischief and perils insured in an amount not less
than the cost, as reasonably estimated by Landlord, of the construction of the
Improvements or alterations thereto, and (ii) worker’s compensation insurance
covering the full statutory liability as an employer of the contractor
performing the work of such construction or alterations;

(10) property insurance against all risk of loss to Tenant’s Property (as
defined below) customarily covered by so-called “all risk” or “special perils”
form policies (including but not limited to coverage with respect to collapse,
fire, lightning, flood, vandalism, malicious mischief, water damage, mudslide,
subsidence, building collapse, windstorm, hurricane) in amounts sufficient to
provide one hundred (100%) percent of the full replacement cost of Tenant’s
Property;

(11) any other insurance then required to be maintained pursuant to a Mortgage,
to the extent such requirement is commercially reasonable;

(12) such other insurance with respect to the Premises and in such amounts as
Landlord from time to time may reasonably request against such other insurable
risks which at the time in question are commonly insured against in the case of
property similar to the Premises.

 

15



--------------------------------------------------------------------------------

Any insurance described in this Section 11(a) (including the insurance described
in Section 11(a)(1)) that constitutes property insurance with respect to the
Premises or any component thereof is referred to herein as “Property Damage
Insurance”.

(b) Landlord may, from time to time, require that the limits of the aforesaid
insurance be increased (so long as such requirement is required pursuant to a
Mortgage or is otherwise reasonable), and such increased limits are then
generally maintained by prudent owners of similar properties. All such insurance
described in subparagraph (a) of this Section 11 shall: (i) in the case of any
Property Damage Insurance covering the Improvements, name Landlord (and/or, at
Landlord’s direction, any Mortgagee or Underlying Lessor) as additional insureds
and loss payees, (ii) in the case of all other insurance (except workers’
compensation insurance), name Landlord and any Mortgagee or Underlying Lessor of
which Tenant has knowledge as additional insureds (as their interests may appear
in the case of any property insurance), (iii) be obtained from and maintained
with domestic insurer(s) authorized to do business in California and reasonably
satisfactory to Landlord with: (a) a claims paying ability of not less than “AA”
(or the equivalent) by S&P (or its successor) and one other nationally
recognized rating agency satisfactory to Landlord or (b) “A-IX” or better
financial strength rating by AM Best (or its successor) ; (iv) contain such
deductibles, and be on and/or contain such terms and conditions, as shall be
reasonably satisfactory to Landlord; (v) provide that any loss otherwise payable
thereunder shall be payable notwithstanding any act or negligence of Tenant,
Landlord or any Landlord Party (as hereinafter defined) that might, absent such
agreement, result in a forfeiture of all or part of the payment of such loss
(and, in the case that a Mortgage or Underlying Lessor is the loss payee under
any property insurance policy, such policy shall contain a standard
noncontributory mortgagee endorsement); and (vi) otherwise comply with the
provisions of this Section 11. The proceeds of any loss under any policy or
policies of property insurance (including the Property Damage Insurance) shall
be payable to Landlord (or to any Mortgagee or Underlying Lessor designated by
Landlord therefor) as the sole “loss payee” thereunder, it being understood that
the provisions of Section 13 below shall apply in respect thereof.

(c) Tenant shall furnish Landlord (and any named Mortgagee or Underlying Lessor)
with duplicate original(s) or original certificate(s) together with true
copy(ies) of all insurance policies described in Section 11(a) above, including
renewal and replacement policy(ies), together with written evidence that the
premiums therefor (the “Premiums”) have been paid.

(d) Each policy of insurance required hereunder shall be primary with respect to
the Premises and shall contain an agreement by the insurer that it will not
cancel or modify such policy except after thirty (30) days prior written notice
to Landlord (and all named Mortgagees and Underlying Lessors) by certified mail,
return receipt requested. Not less than fifteen (15) days prior to the
expiration of any such insurance policy, Tenant shall deliver to Landlord (and
all named Mortgagees and Underlying Lessors) a certificate evidencing the
replacement or renewal thereof.

(e) Tenant shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be furnished by Tenant
under this Section 11 of this Lease.

 

16



--------------------------------------------------------------------------------

(f) Each insurance policy required to be maintained by Tenant under this
Section 11 shall include a waiver of the insurer’s right of subrogation against
Landlord (and all named Mortgagees and Underlying Lessors). To the fullest
extent permitted by law, Tenant hereby releases Landlord and all Landlord
Parties with respect to any claim (including a claim for negligence) that it
might otherwise have for loss, damage or destruction with respect to Tenant’s
property (including business interruption and rental loss resulting from such
loss, damage or destruction) occurring during the term of this Lease; provided,
however, that the release provided for in this sentence shall apply only to the
extent that Tenant is covered (or is required by this Lease to be covered) by
insurance with respect to such loss, damage or destruction (with the
understanding that such release shall apply to the full extent of the amount of
any deductible under such insurance, unless the loss, damage or destruction was
due to Landlord’s or Landlord Parties’ gross negligence or willful misconduct,
in which case, Landlord shall pay for the entire deductible).

(g) Notwithstanding anything to the contrary contained herein, in the event
Tenant fails to procure any insurance required under this Section 11, Landlord
shall have the right, after written notice to Tenant, to procure such insurance,
and all premiums paid by Landlord with respect to such insurance so procured by
Landlord (together with interest at the Default Rate, as defined below, on the
amount expended by Landlord in connection therewith) shall be payable by Tenant
as additional rent within 30 days after demand. Tenant shall pay to Landlord,
immediately upon demand all costs incurred by Landlord to obtain and maintain in
effect the policies of insurance required under this Section 11 or otherwise
required by Landlord under this Lease.

12. INDEMNIFICATION; NOTIFICATION.

(a) Except to the extent arising from Landlord’s or Landlord Parties’ gross
negligence or willful misconduct, Tenant shall at all times indemnify Landlord
and all Landlord Parties for, defend Landlord and all Landlord Parties against,
and save Landlord and all Landlord Parties harmless from, any liability, loss,
cost, injury, damage or other expense or risk whatsoever (including reasonable
attorneys’ fees) that may be imposed upon or incurred by or asserted against
Landlord and/or any of the Landlord Parties by reason of or in connection with:
(i) any accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Premises (or adjoining sidewalks or parking areas,
but only to the extent covered by the insurance Tenant is required hereunder to
maintain) at any time during the term of this Lease or during the term of
Credence Systems Corporation’s prior ownership of the Premises, (ii) the use,
misuse, occupancy, possession or unoccupancy of the Premises by, or any other
act or omission of, Tenant or any Tenant Party, (iii) the condition of the
Premises or any component thereof time during or prior to the term of this
Lease, (iv) the breach by Tenant of any provision of this Lease (including
Section 38 below), and/or (v) any contest described in Section 21 below that is
prosecuted by or on behalf of Tenant. At Landlord’s request, Tenant shall, at
its cost and expense, defend against any and all such actions, claims and
demands.

(b) Tenant, promptly after obtaining knowledge thereof, shall give written
notice to Landlord of each accident with respect to which a claim has been made
against Tenant or any of its insurers that may result in material damages or
material claims for damages against Tenant or any Landlord Party. Tenant shall
furnish to Landlord information about the time, place and nature of the
accident, the names and addresses of the parties involved, any person injured,
witnesses and owners of any property damaged or alleged to be damaged and such
other information as may be known to it. Tenant shall promptly furnish to
Landlord upon request copies of all correspondence, papers, notices and
documents whatsoever that it receives in connection therewith.

 

17



--------------------------------------------------------------------------------

(c) If any claim is brought against any Person (as defined below) entitled to
indemnification against such claim pursuant to the above provisions of
Section 12(a) or any other provision of this Lease (each such Person, an
“Indemnified Person”), then such Indemnified Person shall, at such Indemnified
Person’s option, either (i) defend against such claim itself at the Tenant’s
cost and expense (in which case such Indemnified Person shall control such
defense but shall consult with the Tenant concerning the conduct thereof) or
(ii) permit the Tenant, at the Tenant’s sole cost and expense, to defend against
such claim (in which case such Indemnified Person shall cooperate with the
Tenant by providing, at the expense of the Tenant, such witnesses, documents and
other assistance as the Tenant may reasonably request).

(d) Tenant’s obligations under this Section 12 shall survive the expiration or
sooner termination of this Lease.

13. DAMAGE OR DESTRUCTION.

(a) Tenant shall bear all risk of damage, loss and destruction of the Premises
from whatever source (whether or not any insurance proceeds are payable in
respect of, or are sufficient to cover, such damage, loss or destruction). If
the whole or any portion of the Premises is damaged or destroyed by fire or
other casualty, then Tenant shall, at its cost and expense, forthwith repair,
restore, rebuild or replace the damaged or destroyed Improvements and Tenant’s
Property (as defined below), and complete the same as soon as reasonably
possible, to the condition they were in prior to such damage or destruction,
except for such changes in design or materials as may then be required by Laws
(the repair, restoration, rebuilding and/or replacement work required of Tenant
under this Section 13(a) is herein collectively called the “Restoration Work”).
Notwithstanding the foregoing, if (x) the Premises are damaged or destroyed by a
fire or other casualty that is caused by an affirmative action of Landlord or a
Landlord Party that constitutes gross negligence or willful misconduct, (y) at
the time of such fire or other casualty, Tenant maintained all of the insurance
Tenant was required to maintain pursuant to Section 11 above, and (z) such fire
or other casualty is not covered by such insurance, then Landlord (rather than
Tenant) shall pay the cost of the Restoration Work with respect to such fire or
other casualty.

(b) Tenant, shall, within thirty (30) days after the occurrence of the fire or
other casualty, furnish to Landlord an estimate, prepared and certified by an
architect selected by Tenant and reasonably acceptable to Landlord, of the date
by which such architect expects the Restoration Work to be completed. The
provisions and requirements of Section 10 shall apply with respect to the
Restoration Work (and the same shall constitute Tenant Changes hereunder); and
without limiting the generality of the foregoing, the same shall be performed in
accordance with the plans and specifications to the extent required under
Section 10.

(c) Notwithstanding any Laws to the contrary, there shall be no abatement or
diminution of Base Rent or additional rent or release from any of Tenant’s
obligations hereunder (nor shall Tenant have any right whatsoever to terminate
this Lease except as expressly set forth herein to the contrary) by reason of
any such damage or destruction to the Premises, regardless of the period of
time, if any, during which the Premises or any part thereof remain untenantable.

 

18



--------------------------------------------------------------------------------

(d) Promptly after any damage or destruction to the Premises by fire or other
casualty, Tenant shall submit proof of loss statements with the insurance
company(ies) under the policies of Property Damage Insurance and provide
Landlord (and any named Mortgagee or Underlying Lessor) with a copy of all such
submitted statements. Landlord (and any named Mortgagee or Underlying Lessor)
shall have the right to participate with Tenant in the adjustment, collection
and compromise of any and all claims under all policies of Property Damage
Insurance and to execute and deliver on behalf of Tenant all necessary proofs of
loss, receipts, vouchers and releases required by the insurers. Tenant shall not
settle any claim without the prior written approval of Landlord (and any named
Mortgagee or Underlying Lessor), which approval shall not be unreasonably
withheld so long as no Event of Default then exists.

(e) The proceeds of the policies of Property Damage Insurance in respect of the
damage or destruction in question shall be paid either to any Mortgagee or
Underlying Lessor designated by Landlord for such purpose or, if no such
Mortgagee or Underlying Lessor then exists, an independent escrow agent
reasonably selected by Landlord (in either event, the person being paid such
proceeds is herein called the “Casualty Depositary”) in trust in accordance with
the following provisions of this Section 13. The term “Net Property Damage
Insurance Proceeds” shall mean the proceeds of the policies of Property Damage
Insurance, in respect of the damage or destruction in question, that are
actually paid to Casualty Depositary, less the reasonable cost to the Casualty
Depositary and/or Landlord of recovering, holding and/or paying out such
proceeds pursuant to the provisions of this Section 13 (including, without
limitation, reasonable attorneys’ fees, costs and disbursements and, as
applicable, the reasonable costs and expenses allocable to policing the
requirements of Section 13(f)(1) through (6) below, including without limitation
the costs and expenses incurred in inspecting the Restoration Work and/or any
plans and specifications therefor).

(f) If the estimated cost of the Restoration Work, as reasonably determined by
the Casualty Depositary, shall be $250,000 or less, then the Casualty Depositary
shall pay the Net Property Damage Insurance Proceeds to Tenant, and Tenant shall
hold the same in trust to be applied toward the cost of the Restoration Work.

(g) If the estimated cost of the Restoration Work, as reasonably determined by
the Casualty Depositary, shall exceed $250,000, then the Casualty Depositary
shall hold the Net Property Damage Insurance Proceeds, and disburse the same to
Tenant, as reimbursement for the costs of the Restoration Work, from time to
time, as the Restoration Work progresses (but not more frequently than monthly,
and with the understanding that no disbursement made prior to the final
completion of the Restoration Work shall exceed 90% of the value of the
Restoration Work performed from time to time), subject, however, in all events,
to the following conditions:

(1) Each request for payment shall be made on fifteen (15) days prior written
notice to the Casualty Depositary and shall be accompanied by a certificate to
be made by the architect or engineer supervising the Restoration Work stating
(x) that the part of the Restoration Work that has been completed has been
performed in compliance with the approved plans and specifications, (y) that the
amount requested is justly required to reimburse Tenant for payments by Tenant
to, or is justly due to, the contractor, subcontractors, materialmen, laborers,
engineers, architects or other persons rendering

 

19



--------------------------------------------------------------------------------

services or materials for the Restoration Work (giving a brief description of
such services and materials), and that when added to all amounts previously paid
out by the Casualty Depositary does not exceed the value of the Restoration Work
performed to the date of such certificate, and (z) that the amount of the Net
Property Damage Insurance Proceeds remaining in the hands of the Casualty
Depositary will be sufficient on completion of the Restoration Work to pay for
the same in full (giving in such detail, as the Casualty Depositary may
reasonably require, an estimate of the cost of such completion).

(2) Each request shall be accompanied by waivers of lien satisfactory to the
Casualty Depositary covering that part of the Restoration Work for which payment
or reimbursement is being requested and by a search prepared by a title company
or by other evidence satisfactory to the Casualty Depositary that there has not
been filed with respect to the Premises any mechanics’ or other lien or
instrument for the retention of title in respect of any part of the Restoration
Work which has not been discharged of record.

(3) The request for any payment after the Restoration Work has been
substantially completed shall be accompanied by a copy of any certificate or
certificates required by law to permit the legal occupancy of the Premises.

(4) If, at anytime prior to completion of the Restoration Work, the Casualty
Depositary, in its reasonable judgment, shall determine that the Net Property
Damage Insurance Proceeds it is holding shall be insufficient to pay for the
full completion of the Restoration Work, then Tenant shall pay the amount of
such deficiency to the Casualty Depositary to be held and applied pursuant to
this Section 13(f) along with the Net Property Damage Insurance Proceeds.

(5) Notwithstanding anything to the contrary contained herein, if (ii) the
Casualty Depositary is a Mortgagee, and (ii) the Mortgage held by such Mortgagee
imposes additional or different conditions on the release and disbursement of
the Net Property Damage Insurance Proceeds, then Tenant shall also comply with
such additional or different conditions (whether or not they are more or less
restrictive than the foregoing conditions), except only to the extent that such
additional or different conditions result in a disbursement being withheld
because of a default under such Mortgage that was not the direct or indirect
result of a default by Tenant under this Lease.

(6) If, after the completion of the Restoration Work and Tenant’s full
compliance with the provisions of this Section 13(f), there is any surplus of
Net Property Damage Insurance Proceeds, the excess shall be paid to Tenant (so
long as no Event of Default has occurred).

(h) Notwithstanding anything herein to the contrary, if an Event of Default
shall be continuing during any period that the Casualty Depositary is holding
any insurance proceeds hereunder, then the Casualty Depositary shall have the
right, but not the obligation, to apply the whole or any part of such proceeds
to the cure or remedy of such default prior to paying over, holding and/or
applying the same in accordance with the following provisions of Section 13(e)
and 13(f) hereof.

 

20



--------------------------------------------------------------------------------

(i) Tenant hereby waives any and all rights under any applicable Law to
terminate this Lease, or receive a reduction or abatement of the rent payable
hereunder, upon a partial or complete destruction of the Premises (including any
such rights under California Civil Code Sections 1932(2) and 1933(4) or any
successor thereto).

(j) Notwithstanding anything to the contrary contained herein, if
(i) twenty-five percent (25%) or more of the Improvements shall have been
damaged or destroyed by a fire or other casualty, and (ii) such fire or other
casualty occurs during the last fifteen months of the term of this Lease (as the
same may have theretofore been extended by the exercise of any Renewal Option),
then Tenant, in lieu of performing the Restoration Work, shall have the right to
terminate this Lease by giving notice to Landlord of Tenant’s election to do so
within 30 days after the date of such fire or other casualty, together with
(x) an assignment to Landlord and Mortgagee, as their interests may appear, of
all of Tenant’s right, title and interest in any insurance proceeds recovered or
recoverable in respect of such fire or other casualty (and the delivery to
Landlord of any insurance proceeds actually collected by Tenant with respect to
such fire or other casualty), and (y) the payment to Landlord of the amounts of
any applicable deductible, whereupon this Lease shall terminate thirty (30) days
after the date of such notice, except for any obligations or liabilities that
have accrued prior to such termination date or that survive the expiration or
termination of this Lease.

14. CONDEMNATION.

(a) If at any time during the term of this Lease, all or substantially all of
the Premises shall be taken for any public or quasi-public purpose by any lawful
power or authority by the exercise of the right of condemnation or eminent
domain or by agreement between Landlord and those authorized to exercise such
right, then the following provisions shall apply:

(1) This Lease and the term hereby granted shall terminate and expire on the
date of such taking and all Base Rent and additional rent provided to be paid by
Tenant shall be apportioned and paid to the date of such taking.

(2) The entire award for the taking of the Premises (without reduction therefrom
for, or any payment to Tenant on account of, the value of any leasehold estate
of Tenant hereunder as to such portion of the Premises or any value attributable
to any Tenant Changes to the Improvements so taken) shall be the property of,
and shall be paid to, Landlord (and/or any Mortgagees or Underlying Lessors
designated by Landlord for such purpose).

The term “substantially all of the Premises” shall mean so much of the Premises
such that the remaining balance of the Premises (due either to the area so taken
or the location of the part so taken in relation to the part not so taken) would
not (under economic conditions or any Laws) be capable of either (I) supporting
Tenant’s business operations or (II) producing a fair and reasonable return as a
rental property; provided, however, that in no event shall a taking be deemed to
a taking of “substantially all of the Premises” unless such taking is a taking
of at least 50% of the floor area of the Improvements.

 

21



--------------------------------------------------------------------------------

(b) If at any time during the term of this Lease less than substantially all of
the Premises shall be so taken or condemned, then the following provisions shall
apply:

(1) Notwithstanding any applicable Law to the contrary, this Lease and the term
hereof shall nevertheless continue, and there shall be no abatement or
diminution of Base Rent or additional rent or release from any of Tenant’s
obligations hereunder (nor shall Tenant have any right whatsoever to terminate
this Lease) by reason of such taking or condemnation.

(2) Tenant, whether or not any condemnation award is sufficient for such
purposes, shall proceed diligently to restore the remaining parts of the
Premises and the sidewalks and curbs adjacent thereto not so taken so that the
same shall be a complete, rentable, self-contained architectural unit in good
condition and repair (all such restoration work being herein called the
“Condemnation Work”). The provisions and requirements of Section 10 shall apply
with respect to the Condemnation Work (and the same shall constitute Tenant
Changes hereunder); and without limiting the generality of the foregoing, the
same shall be performed in accordance with the plans and specifications to the
extent required under Section 10.

(3) The entire award for the taking of the applicable portion of the Premises
(without reduction therefrom for the value of any leasehold estate of Tenant
hereunder as to such portion of the Premises or any value attributable to any
Tenant Changes to the Improvements so taken) shall be paid to either to any
Mortgagee or Underlying Lessor designated by Landlord for such purpose or, if no
such Mortgagee or Underlying Lessor then exists, an independent escrow agent
reasonably selected by Landlord (in either event, the person being paid such
proceeds is herein called the “Condemnation Depositary”), in trust, and shall be
paid by the Condemnation Depositary as follows:

(A) first, the Condemnation Depositary shall pay the reasonable fees and
expenses incurred in collecting the award;

(B) second, the balance of such award, up to the amount reasonably required to
perform the Condemnation Work (as determined by a mutually agreeable architect),
shall be made available to Tenant to perform the Condemnation Work, subject to
and in accordance with the provisions of Section 14(b)(4) below (such portion of
the award being herein called the “Condemnation Work Proceeds”); and

(C) third, the balance of such award (if any) shall be paid to Landlord (and/or
any Mortgagees or Underlying Lessors designated by Landlord for such purpose).

(4) The Condemnation Work Proceeds shall be held and/or disbursed by the
Condemnation Depositary in accordance with the following provisions of this
Section 14(b)(4). The term “Net Condemnation Work Proceeds” shall mean the
proceeds of such award that are actually paid to the Condemnation Depositary,
less the cost to the Condemnation Depositary and/or Landlord of holding and/or
paying out such proceeds pursuant to the provisions of this Section 14(b)(4)
(including, without limitation, reasonable

 

22



--------------------------------------------------------------------------------

attorneys’ fees, costs and disbursements and, as applicable, the costs and
expenses allocable to policing the requirements of Section 14(b)(4)(B) below,
including without limitation costs and expenses incurred in inspecting the
Condemnation Work and/or any plans and specifications therefor). The Net
Condemnation Work Proceeds shall be held and/or disbursed as follows:

(A) If the estimated cost of the Condemnation Work, as determined by a mutually
agreeable architect, shall be $250,000 or less, then the Condemnation Depositary
shall pay the Net Condemnation Work Proceeds to Tenant, and Tenant shall hold
the same in trust to be applied toward the cost of the Condemnation Work.

(B) If the estimated cost of the Condemnation Work, as reasonably determined by
a mutually agreeable architect, shall exceed $250,000, then the Condemnation
Depositary shall disburse the Net Condemnation Work Proceeds to Tenant, as
reimbursement for the costs of the Condemnation Work, from time to time, as the
Condemnation Work progresses (but not more frequently than monthly), subject,
however, in all events, to the conditions set forth in Section 13(f)(1) through
(5), applied mutatis mutandis, to the Condemnation Work and the Condemnation
Depositary.

(c) If the temporary use of the whole or any part of the Premises shall be taken
at any time during the term of this Lease for any public or quasi-public purpose
by any lawful power or authority by the exercise of the right of condemnation or
eminent domain, or by agreement between those authorized to exercise such right,
Tenant shall give prompt notice thereof to Landlord. The term of this Lease
shall not be reduced or affected in any way by reason of such temporary taking
and Tenant shall continue to pay the Base Rent and additional rent in full, but,
so long as no Event of Default then exists, Tenant shall be entitled to receive
any taking award payable with respect to such temporary taking, but only to the
extent that such award (x) is allocable to the remaining term of this Lease, and
(y) does not exceed the Base Rent attributable to the portion of the
Improvements so taken.

(d) In any and all proceedings pursuant to which the Premises or any part
thereof, or the temporary use of the whole or any part thereof, shall be so
taken or condemned, Landlord and Tenant shall be entitled solely to the
respective amounts, if any, payable to them pursuant to the provisions of this
Section 14. In each such proceeding, Landlord and Tenant agree to execute any
and all documents that may be required to facilitate collection of the award(s)
in such proceeding.

(e) Notwithstanding anything herein to the contrary, if an Event of Default
shall be continuing during any period that the Condemnation Depositary is
holding any proceeds of any condemnation award hereunder, then the Condemnation
Depositary shall have the right, but not the obligation, to apply the whole or
any part of such proceeds to the cure or remedy of such default prior to paying
over, holding and/or applying the same in accordance with the following
provisions of Section 14(a) and 14(b) hereof.

(f) Tenant hereby waives any and all rights under any applicable Law to
terminate this Lease, or receive a reduction or abatement of the Rent payable
hereunder, upon a condemnation or taking of all or any part of the Premises
(including any such right under California Code of Civil Procedure
Section 1265.130 or any successor thereto).

 

23



--------------------------------------------------------------------------------

15. EQUIPMENT; TENANT’S PROPERTY.

(a) The Equipment (as defined below) is part of the “Improvements”, and, as
such, (i) is (or, to the extent the same was Excluded Personal Property (as
defined in the Sale-Leaseback Agreement), upon the expiration or sooner
termination of this Lease will automatically become) the property of Landlord
and (ii) may not be removed by Tenant during the term of this Lease except as
part of Tenant Changes permitted pursuant Section 10 hereof. As used herein, the
term “Equipment” shall mean any item of property now or hereafter installed in
or on the Premises that (as determined by Landlord) is an integral part of the
Improvements, including, without limiting the generality of the foregoing,
heating, ventilating, and air-conditioning plants and systems, conveyor systems
and related equipment, electrical and plumbing fixtures and systems and other
like equipment and fixtures, if any (including all machinery, engines, dynamos,
boilers, elevators, elevator shafts, radiators, air-conditioning compressors,
sprinkler equipment, electrical equipment, ducts, fire protection equipment,
pipes, conduits and fittings, generators, and any other systems servicing or
furnishing utilities to the Premises at any time now or hereafter erected,
constructed, affixed or attached to or placed in or placed upon the Land or the
Improvements, and any and all alterations, renewals and replacements thereof,
additions thereto and substitutes therefor).

(b) Tenant shall have the right, at any time during the term of this Lease, to
remove Tenant’s Property (as hereinafter defined); provided, however, that any
damage to the Premises or any part thereof occasioned by such removal shall be
repaired by Tenant at Tenant’s cost and expense. As used herein the term
“Tenant’s Property” shall mean trade fixtures, furniture or personal property
paid for and owned by Tenant, but shall not include any Equipment.

16. SUBORDINATION AND NONDISTURBANCE.

(a) For purposes of this Lease, the following definitions shall apply:

“Mortgage” shall mean any mortgage or deed of trust that may now or hereafter
encumber Landlord’s estate in the Land and/or the Improvements, or any part of
either (whether or not such mortgage or deed of trust shall also cover other
properties), and shall include each and every advance made or hereafter to be
made under such mortgage or deed of trust, and each and every renewal,
modification, replacement or extension of such mortgage or deed of trust and any
spreader or consolidation of such mortgage or deed of trust, and “Mortgagee”
shall mean any holder of any Mortgage.

“Underlying Lease” shall mean any underlying lease of Landlord’s interest in the
Premises that (i) Landlord enters into after the date hereof and (ii) is not for
the purpose of giving the lessee physical occupancy of the Premises or any
portion thereof during the term of this Lease (but instead is entered into for
financing purposes, for purposes of conveying to such lessee a beneficial
ownership interest in the Premises or any portion thereof during the term of
such lease, or for similar purposes), and “Underlying Lessor” shall mean any
lessor under an Underlying Lease.

(b) Subject to the provisions of Section 16(f) below, this Lease, and all rights
of Tenant hereunder, are and shall be subject and subordinate to all Underlying
Leases and the

 

24



--------------------------------------------------------------------------------

lien of all Mortgages. This Section 16(b) shall be self-operative and no further
instrument of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, an Underlying Lessor or a Mortgagee may reasonably
request to evidence such subordination.

(c) If, notwithstanding the fact that (except as otherwise expressly provided in
Sections 13 and 14 above) this Lease does not permit Tenant under any
circumstance to cancel or terminate this Lease or to abate or offset against the
payment of Rent or to claim a partial or total eviction, Tenant asserts that it
has the right to do so as a result of any act or omission of Landlord, then
Tenant shall not exercise such purported right until (a) it has given written
notice of such act or omission to Landlord and each Mortgagee and each
Underlying Lessor whose name and address shall previously have been furnished to
Tenant, and (b) a reasonable period for remedying such act or omission shall
have elapsed (not to exceed 30 days, except where the nature of such remediation
would reasonably take longer and Landlord, or a Mortgagee or Underlying Lessor,
has commenced and continues to diligently pursue such remediation within said 30
days, then such reasonable time thereafter as necessary to complete such
remediation) following the giving of such notice and following the time when
such Mortgagee or Underlying Lessor shall have become entitled under such
Mortgage or Underlying Lease, as the case may be, to remedy the same (which
reasonable period shall in no event be less than the period to which Landlord
would be entitled under this Lease or otherwise, after similar notice, to effect
such remedy plus sixty (60) days), provided such Mortgagee or Underlying Lessor
shall give Tenant notice of its intention to, and with due diligence commence
and continue to, remedy such act or omission. Notwithstanding the foregoing, as
to any breach or default by Landlord the cure of which requires possession and
control of the Property, provided that Mortgagee undertakes by written notice to
Tenant to exercise reasonable efforts to cure or cause to be cured by a receiver
such breach or default within the period permitted by this paragraph,
Mortgagee’s cure period shall continue for such additional time as Mortgagee may
reasonably require to either: (i) obtain possession and control of the Property
with due diligence and thereafter cure the breach or default with reasonable
diligence and continuity; or (ii) obtain the appointment of a receiver and give
such receiver a reasonable period of time in which to cure the default.

(d) If any Mortgagee or Underlying Lessor, or any designee of any Mortgagee or
Underlying Lessor or any other person, shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed or any other similar action, then at the request of such
party so succeeding to Landlord’s rights (herein called “Successor Landlord”),
and upon such Successor Landlord’s written agreement to accept Tenant’s
attornment, Tenant, upon receipt of written notice from Successor Landlord,
shall attorn to and recognize such Successor Landlord as Tenant’s landlord under
this Lease and shall promptly execute and deliver any instrument that such
Successor Landlord may reasonably request to evidence such attornment. Landlord
agrees that Tenant shall be entitled to rely upon such written notice from
Successor Landlord without any further liability or obligation to Landlord. Upon
such attornment, this Lease shall continue in full force and effect as a direct
lease between the Successor Landlord and Tenant upon all of the terms,
conditions and covenants as are set forth in this Lease, except that, without
waiving any claims Tenant may have against Landlord, the Successor Landlord
shall not be (i) liable for any previous act or omission of Landlord,
(ii) responsible for any monies owing by Landlord to the credit of Tenant,
(iii) bound by any covenant to undertake or complete any work in the Premises or
to provide an allowance therefor, (iv) subject to any credits, offsets, claims,

 

25



--------------------------------------------------------------------------------

counterclaims, demands or defenses which Tenant may have against Landlord,
(v) bound by any payments of Rent which Tenant might have made for more than one
month in advance to Landlord, (vi) required to account for any security deposit
other than any security deposit actually delivered to the Successor Landlord,
(vii) bound by any modification of this Lease made without Successor Landlord’s
written consent, or (viii) bound by any voluntary cancellation or surrender of
this Lease made without Successor Landlord’s written consent.

(e) If any Mortgagee or Underlying Lessor shall require any modification(s) of
this Lease, Tenant shall, at Landlord’s request, promptly execute and deliver to
Landlord such instruments effecting such modification(s) as Landlord shall
reasonably require, provided that (i) such modification(s) do not adversely
affect, in any material respect, any of Tenant’s rights or obligations under
this Lease, and (ii) Landlord reimburses Tenant for Tenant’s reasonable
out-of-pocket costs incurred in connection with its review and negotiation of
such modification(s) including reasonable attorneys’ fees.

(f) Notwithstanding the foregoing provisions of this Section 16(b), this Lease
shall not be subject and subordinate to any Mortgage or Underlying Lease
hereafter effected unless and until Landlord shall have obtained for Tenant a
Non-Disturbance Agreement (as defined below) from the Underlying Lessor under
such Underlying Lease or Mortgagee under such Mortgage, as the case may be. As
used herein, the term “Non-Disturbance Agreement” shall mean (1) in the case of
an Underlying Lease, an agreement by the Underlying Lessor thereunder, on such
Underlying Lessor’s then customary form, providing in substance that (A) such
Underlying Lessor will not name or join Tenant as a party defendant or otherwise
in any suit, action or proceeding to enforce any rights granted to such
Underlying Lessor under such Underlying Lease (unless required by law), and
(B) that if such Underlying Lease shall terminate or be terminated, the
Underlying Lessor thereunder will recognize Tenant as the direct tenant of such
Underlying Lessor on the same terms and conditions as are contained in this
Lease, and (2) in the case of a Mortgage, an agreement by the holder of such
Mortgage, on such holder’s then customary form, providing in substance that
(A) Tenant shall not be named or joined as a party defendant or otherwise in any
suit, action or proceeding to enforce any rights granted to such Mortgagee under
its Mortgage (unless required by law), and (B) the possession of Tenant shall
not be disturbed or evicted and this Lease, Tenant’s leasehold estate and
Tenant’s rights hereunder shall not be terminated or otherwise adversely
affected as a result of any foreclosure of any such Mortgage, and any sale
pursuant to any such foreclosure or the delivery of a deed in lieu of
foreclosure, or other acquisition of Landlord’s interest in the Premises
pursuant to the enforcement of the Mortgagee’s remedies; provided, however, that
(i) any such provisions of any Non-Disturbance Agreement may be conditioned upon
this Lease being in full force and effect and no Event of Default then
continuing, and (ii) any Non-Disturbance Agreement may contain the substance of
Sections 16(c) and 16(d) hereof, as well as any similar provisions contained in
the applicable Mortgagee’s or Underlying Lessor’s (as the case may be) then
customary form (so long as such similar provisions are commercially reasonable).
If, for reasons not attributable to Tenant’s default under this Lease, Tenant is
made a party to any foreclosure or similar legal proceedings with respect to a
Mortgage (because applicable law requires Tenant to be made a party thereto as a
condition to the mortgagee proceeding against Landlord or prosecuting its rights
and remedies), then Landlord shall reimburse Tenant for any out-of-pocket
reasonable legal fees incurred by Tenant by reason of Tenant being made such a
party.

 

26



--------------------------------------------------------------------------------

(g) Tenant agrees to execute any Non-Disturbance Agreement within ten
(10) business days after its receipt of a request to do so. In addition,
notwithstanding the foregoing provisions of Section 15(f) above, a
Non-Disturbance Agreement shall be deemed to have been obtained for Tenant if
either (i) Landlord shall have delivered to Tenant a form of Non-Disturbance
Agreement (meeting the criteria set forth above in the definition of the same)
executed by the Underlying Lessor under the Underlying Lease or, as the case may
be, the Mortgagee under such Mortgage, or (ii) (x) Landlord shall have delivered
to Tenant, for execution by Tenant, a form of Non-Disturbance Agreement (meeting
the criteria set forth above in the definition of the same) that is not yet
executed by the Underlying Lessor under the Underlying Lease or, as the case may
be, the Mortgagee under such Mortgage, and (y) Tenant shall fail to execute such
form and re-deliver the same back to Landlord within ten business days after the
delivery thereof to Tenant.

17. QUIET ENJOYMENT.

If Tenant pays the Rent it is obligated hereunder to pay, and observes all other
terms, covenants and conditions hereof, it may peaceably and quietly have, hold
and enjoy the Premises during the term of this Lease, subject, however, to all
the terms of this Lease. No failure by Landlord to comply with the foregoing
covenant shall give Tenant any right to cancel or terminate this Lease or to
abate, reduce or make any deduction from or offset against any Rent or any other
sum payable under this Lease, or to fail to perform any other obligations of
Tenant hereunder.

18. ASSIGNMENT AND SUBLETTING.

(a) Except as otherwise expressly provided herein, Tenant shall not, whether
voluntarily, involuntarily, or by operation of law or otherwise (i) assign or
otherwise transfer in whole or in part this Lease or the term and estate hereby
granted, (ii) sublet the Premises or any part thereof, or allow the same to be
used or occupied by any person other than Tenant for any purpose,
(iii) mortgage, pledge, encumber or otherwise hypothecate this Lease or the
Premises or any part thereof in any manner whatsoever. The consent by Landlord
to a particular assignment, subletting or mortgaging shall not in any way be
considered a consent by Landlord to any other or further assignment, subletting
or mortgaging. Each request for such consent shall be accompanied by (A) the
name of the proposed assignee or subtenant; (B) the terms and conditions of the
proposed assignment or subletting; (C) the nature and character of the business
which the proposed assignee or subtenant proposes to conduct in the demised
premises; (D) current financial statements and banking and other references of
such proposed assignee or subtenant; and (E) such other information as may be
reasonably requested by Landlord. Landlord agrees to provide Tenant with a
written response within 15 days after its receipt of Tenant’s request for
consent given in accordance with this Section 18, in which response Landlord
shall either give its consent or state its reasons for refusing consent.
Landlord’s consent to any proposed assignment or subletting shall not be
unreasonably withheld, provided and upon condition that:

i. No Event of Default then exists hereunder;

ii. in Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business and the Premises will be used in a manner which is limited
to the use expressly permitted under Section 3 above and does not violate any
other provisions of this Lease;

 

27



--------------------------------------------------------------------------------

iii. in Landlord’s reasonable judgment the proposed assignee or subtenant is a
reputable person of good character and with sufficient financial worth
considering the responsibility involved, and Landlord has been furnished with
reasonable proof thereof; and the proposed assignee or subtenant is not a
government or governmental agency, department or affiliate thereof or any person
or entity with diplomatic immunity; and in Landlord’s judgment the use of the
Premises by such assignee or subtenant would not result in the excessive use of
any Building service;

iv. the form of the proposed assignment or sublease shall be in form reasonable
satisfactory to Landlord and shall comply with the applicable provisions of this
Article;

v. Tenant shall pay to Landlord (within 30 days after receipt of invoice from
Landlord) any reasonable costs that may be incurred by Landlord in connection
with such request for Landlord’s consent to such assignment or sublease,
including, without limitation, the reasonable costs of making investigations as
to the acceptability of the proposed assignee or subtenant, and reasonable legal
costs incurred in connection with the granting or consideration of such
requested consent, to the extent such costs do not exceed $2,500 in any
instance;

vi. the proposed subletting will not result in there being more than four
subtenants of the Premises; and

vii. Landlord shall have received information reasonably sufficient to determine
compliance with the foregoing conditions.

(b) [Intentionally Omitted].

(c) Notwithstanding any assignment or transfer of this Lease (whether or not in
accordance with the provisions of this Section 18), and notwithstanding the
acceptance of rent by Landlord from an assignee, transferee, or any other party,
Tenant shall remain fully and primarily liable for the payment of rent and for
the performance and observance of all other obligations of this Lease on the
part of Tenant to be performed or observed. Tenant’s liability shall be joint
and several with any immediate and remote successors in interest of Tenant, and
such joint and several liability in respect of Tenant’s obligations under this
Lease shall not be discharged, released or impaired in any respect by any
agreement or stipulation made by Landlord extending the time of, or modifying
any of the obligations of, this Lease, or by any waiver or failure of Landlord
to enforce any of the obligations of this Lease. Any assignee shall assume, by
written, recordable instrument, in form and content reasonably satisfactory to
Landlord, the due performance of all of Tenant’s obligations under this Lease
including any accrued obligations at the time of the assignment.

(d) Notwithstanding any subletting by Tenant (whether or not in accordance with
the provisions of this Section 18), and notwithstanding the acceptance of rent
by Landlord from any subtenant, Tenant shall and will remain fully and primarily
liable for the payment

 

28



--------------------------------------------------------------------------------

of the rent, for the performance and observance of all other obligations of this
Lease on the part of Tenant to be performed or observed, and for all acts or
omissions of any subtenant (or anyone claiming under or through any subtenant)
which shall be in violation of any of the terms and conditions of the Lease,
each such violation being deemed to be a violation by Tenant. All subleases
shall be subject and subordinate to this Lease, and shall expressly provide that
in the event of termination by Landlord of this Lease, Landlord may, at its
option, take over all of the right, title and interest of Tenant, as sublessor,
under such sublease, and such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
Landlord shall not be (1) liable for any previous act or omission of Tenant
under such sublease, (2) subject to any credit, offset, claim, counterclaim,
demand or defense which such subtenant may have against Tenant, (3) bound by any
previous modification of such sublease (made without Landlord’s consent) or by
any previous prepayment of more than one (1) month’s rent, (4) bound by any
covenant of Tenant to undertake or complete any construction of the Premises or
any portion thereof, (5) required to account for any security deposit of the
subtenant other than any security deposit actually delivered to Landlord by
Tenant, and (6) responsible for any monies owing by Tenant to the credit of the
subtenant. No sublease shall be for a term ending later one day prior to the
Expiration Date. Each sublease shall provide that the subtenant may not assign
its rights thereunder or further sublet the space demised under the sublease, in
whole or in part, without Landlord’s consent. If an Event of Default shall
occur, then Landlord, thereafter at its option and without waiving any such
default, may collect rent from any then existing subtenant of the Premises.

(e) For purposes of this Lease, (i) any transaction (or related series of
transactions) (including any transfer(s) of stock, partnership interests,
membership interests or other equity interests) which results, directly or
indirectly, in a change in control (as defined below) of Tenant shall be deemed
an assignment of this Lease, (ii) the term “sublease” shall be deemed to include
(in addition to any formal sublease) any type of license, management agreement
or other agreement or arrangement whereby any person other than Tenant is
granted (x) a right to use the whole or any part of the Premises,
(y) operational control over the whole or any part of the Premises, or (z) any
right to manage or direct the business conducted in the Premises, and (iii) an
amendment to a sublease which either extends the term of such sublease or
expands the sublease premises thereunder shall be deemed a separate sublease as
to such extended term or expansion space. For purposes hereof, the term “change
of control” with respect to Tenant shall mean either (A) the transfer, directly
or indirectly, of 50% or more of the legal or beneficial interests in Tenant,
(B) the transfer, directly or indirectly, of the power to (x) direct the
day-to-day affairs of Tenant (whether by contract, transfer of voting interests,
or otherwise) and/or (y) direct or control the management and policies of
Tenant, or (C) any other transaction the primary purpose of which is to
circumvent the restrictions on assignment and subletting contained in this
lease. However, the deemed assignment provisions of this subsection (e) shall
not apply to sales effected through the “over-the-counter market” or through any
recognized stock exchange, unless such sales are effected by persons deemed
“insiders” within the meaning of the Securities Exchange Act of 1934, as
amended.

(f) Notwithstanding anything to the contrary contained herein, Tenant, without
any need to obtain Landlord’s consent, may sublet the Premises or assign this
Lease to any of the following persons (each, a “Permitted Transferee”): (A) any
entity into which Tenant is merged or consolidated by operation of law, or
(B) any entity acquiring, by purchase or other transfer, all or substantially
all of Tenant’s assets; provided that, in either case, (1) such transaction is
effected for legitimate business purposes, and not primarily for the purpose of
transferring this Lease,

 

29



--------------------------------------------------------------------------------

(2) after such transaction, Tenant (i.e., the resulting corporation in any
merger or consolidation described in clause (A) above or the purchaser or other
transferee described in clause (B) above, as the case may be) has a tangible net
worth, computed in accordance with generally accepted accounting principles,
consistently applied, which is not less than the greater of (x) the tangible net
worth of Tenant as of the date hereof, and (y) the tangible net worth of Tenant
prior to such transaction, and (3) Tenant, not later than 15 days prior any such
transaction, shall furnish Landlord with (a) a written description thereof and a
duplicate original of the instruments effecting the assignment of this Lease
pursuant thereto, and (b) proof reasonably satisfactory to Landlord of
compliance with the provisions of clause (2) above.

(g) If Landlord shall give its consent to any assignment of this Lease or to any
sublease, then Tenant shall, in consideration therefor, pay to Landlord as
additional rent:

i. in the case of an assignment, an amount equal to fifty percent (50%) of the
excess of (A) all sums and other considerations paid to Tenant by the assignee
for or by reason of such assignment (including any sums paid for the sale or
rental of Tenant’s fixtures, leasehold improvements, equipment, furniture,
furnishings or other personal property, less, in the case of a sale thereof, the
then net unamortized or undepreciated cost thereof determined on the basis of
Tenant’s federal income tax returns), over (b) the sum of customary brokerage
commissions and reasonable attorneys’ fees incurred in connection with such
assignment; and

ii. in the case of a sublease, an amount equal to fifty percent (50%) of the
excess of (a) any and all rents, additional charges and other consideration
payable under the sublease to Tenant on account of any period (including any
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property, less, in the case of the sale
thereof, the then net unamortized or undepreciated cost thereof determined on
the basis of Tenant’s federal income tax returns), to the extent in excess of
the Rent accruing under this Lease during the same period in respect of the
subleased space (determined on a per-square-foot basis), over (b) the sum of
customary brokerage commissions, reasonable attorneys’ fees, subtenant work
allowances and subtenant improvement costs incurred by Tenant in connection with
such sublease.

Tenant, from time to time, within thirty days of a request therefor by Landlord,
shall (x) provide Landlord with an accounting of all such sums described in
clauses (i) and (ii) of the immediately preceding sentence, and (y) permit
Landlord, at reasonable times, to inspect Tenant’s books and records in respect
of such sums. The sums payable under this Section shall be paid to Landlord from
time to time as and when paid by the assignee or the subtenant, as the case may
be, to Tenant.

Notwithstanding anything to the contrary contained herein, the provisions of
this Section 18(g) shall not apply to an assignment or subletting to a Permitted
Transferee.

 

30



--------------------------------------------------------------------------------

19. ENTRY BY LANDLORD

.

Landlord, and persons authorized by Landlord, shall have the right to enter the
Premises at all reasonable times, after at least twenty-four (24) hours advance
notice (except in the case of emergency), for the purposes of:

(a) inspecting the conditions of same, verifying Tenant’s compliance with this
Lease, making such repairs, alterations, additions, or improvements thereto as
may be necessary or desirable if Tenant fails to do so as required hereunder
(but Landlord shall have no duty whatsoever to make any such inspections,
repairs, alterations, additions, or improvements), and/or for any other
commercially reasonable purpose; and

(b) exhibiting the same to persons who may wish to purchase, lease or finance
the same, and, during the last twelve (12) months of the term of this Lease,
placing a notice of reasonable size in a mutually agreed to location on the
Premises offering the same or any part thereof for sale or for rent.

 

20. TENANT’S DEFAULT

.

 

(a) EVENTS OF DEFAULT. Each of the following events shall constitute an “Event
of Default”:

(1) If Tenant shall default in the payment of any Base Rent, additional rent or
other amount payable hereunder, and such default shall continue for five
(5) days after written notice thereof from Landlord; provided that if Tenant is
more than five (5) days late in the payment of Base Rent or additional rent in
any twelve (12) consecutive month period, only two notices need be given by
Landlord during such twelve (12) month period and any subsequent failure to pay
Base Rent or additional rent on or before its due date within such twelve
(12) consecutive months shall constitute an Event of Default after five (5) days
without notice.

(2) If (x) there shall occur a default under the provisions of Section 11,
Section 18 or Section 37 of this Lease, (y) Tenant shall abandon the Premises
for more than 30 days (other than on account of a casualty), or (z) any
representation or warranty of Tenant contained in any writing delivered to
Landlord shall have been materially and adversely false as of the date it was
made.

(3) If Tenant shall, whether by action or inaction, be in default of any of its
obligations under this Lease (other than a default described in Section 20(a)(1)
or (2) above) and such default shall continue and not be remedied as soon as
practicable and in any event within twenty (20) days after Landlord shall have
given to Tenant a notice specifying the same, or, in the case of a default that
is susceptible to being cured but that cannot with due diligence be cured within
a period of twenty (20) days, if Tenant shall not (x) within such twenty
(20) day period advise Landlord of Tenant’s intention to take all steps
necessary to remedy such default, (y) duly commence within such 20-day period,
and thereafter diligently prosecute to completion, all steps necessary to remedy
the default, and (z) complete such remedy within 120 days after the date of such
notice of Landlord.

 

31



--------------------------------------------------------------------------------

(4) If (i) Tenant shall commence a case in bankruptcy, or under the insolvency
laws of any state, naming Tenant as a debtor, (ii) any other person shall
commence a case in bankruptcy, or under the insolvency laws of any state, naming
Tenant as a debtor, and such case shall not have been dismissed within
forty-five (45) days of the commencement thereof, (iii) Tenant shall make an
assignment for the benefit of creditors or any other arrangement involving all
or substantially all of its assets under any state statute, (iv) a receiver or
trustee shall be appointed for Tenant or for all or any portion of the property
of Tenant in any proceeding, which receivership shall not have been set aside
within forty-five (45) days of such appointment; (v) Tenant admits in writing
its inability to pay its debts generally as they mature, (vi) Tenant is no
longer solvent or is unable to pay its debts generally as they mature;
(vii) Tenant consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers of Tenant or of any substantial part of
Tenant’s property; or (viii) this Lease or any estate of Tenant hereunder is
levied upon under any attachment or execution and such attachment or execution
is not vacated within 30 days (any of the foregoing shall be deemed a
“Bankruptcy Event”).

(b) TERMINATION, RE-ENTRY, DAMAGES, ETC.

(1) This Lease and the estate hereby granted are subject to the limitation that
if an Event of Default shall occur, then, in any such case, Landlord may give to
Tenant a notice of intention to terminate this Lease and the term hereof as of
the fifth (5th) day after the receipt by Tenant of such notice, and, in which
event, as of such fifth (5th) day, this Lease and the term hereof shall
terminate with the same effect as if such day was the Expiration Date and
Landlord shall be entitled to recover possession of the Premises, but Tenant
shall remain liable for damages as hereinafter provided. Once Landlord has
elected to terminate this Lease, Tenant shall immediately surrender the Premises
to Landlord. On termination of the Lease, Landlord may recover from Tenant all
of the sums described in Section 20(b)(3).

(2) Upon the occurrence of an Event of Default, Landlord shall also have the
right, with or without terminating this Lease, to re-enter the Premises and
remove all persons and property from the Premises in accordance with procedures
prescribed by Law. Such property may be removed and stored in a public warehouse
or elsewhere at the cost of and for the account of Tenant or disposed of in a
reasonable manner by Landlord. No re-entry or taking possession of the Premises
by Landlord pursuant to this Section 20(b)(2) shall be construed as an election
to terminate this Lease unless a written notice of such intention is given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction. If Landlord does not elect to terminate this Lease as provided
above, Landlord may either recover all Rent as it becomes due or relet the
Premises or any part thereof for the term of this Lease on terms and conditions
as Landlord in its reasonable discretion may deem advisable with the right to
re-enter the Premises to make alterations and repairs to the Premises, and to
enable Landlord to take whatever other actions may be necessary to relet,
protect or preserve the Premises. Should Rents received from such reletting
during any month, which is applied to the payment of Rent under this Lease, be
less than the Rent payable during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord immediately upon demand by Landlord. Such
deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as ascertained, any

 

32



--------------------------------------------------------------------------------

reasonable costs and expenses incurred by Landlord in such reletting, including
but not limited to brokerage commissions, or in making such alterations and
repairs not covered by the Rent received from such reletting.

(3) In any case of termination of this Lease pursuant to this Section 20 or
otherwise on account of an Event of Default, Landlord shall be entitled to
recover from Tenant the following:

(i) The worth at the time of the award of any unpaid Rent that had been earned
at the time of the termination, to be computed by allowing interest at the
maximum amount of interest permitted by law;

(ii) The worth at the time of the award of the amount by which the unpaid Rent
that would have been earned between the time of the termination and the time of
the award exceeds the amount of unpaid Rent that Tenant proves could reasonably
have been avoided for the same period, to be computed by allowing interest at
the maximum amount of interest permitted by Law;

(iii) The worth at the time of the award of the amount by which the unpaid Rent
for the balance of the Lease term after the time of the award exceeds the amount
of unpaid Rent that Tenant proves could reasonably have been avoided for the
same period, to be computed by discounting that amount at the discount rate of
the Federal Reserve Bank of San Francisco at the time of the award plus one
percent (1%); and

(iv) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom.

(4) Landlord shall use reasonable efforts to relet the whole or any part of
Premises for the whole or any part of the unexpired term of this Lease, or
longer, or from time to time for shorter periods, for any rental it wishes and
giving such concessions of Rent and making such special repairs, alterations,
decorations and paintings for any new tenant as it may in its reasonable
discretion deem advisable, and Landlord may collect and receive the Rents
thereunder.

(5) If Tenant breaches this Lease by abandoning the Premises, but Landlord
elects not to terminate this Lease by giving the written notice of termination
described in Section 20(b)(1), Landlord may enforce its right to recover Rent as
it becomes due under this Lease as provided in California Civil Code
Section 1951.4 (or any successor thereto).

 

33



--------------------------------------------------------------------------------

(c) ADDITIONAL REMEDIES. Notwithstanding anything to the contrary contained
herein, the specific remedies granted to Landlord under this Lease are
cumulative and are not intended to be exclusive of each other or of any other
remedies which may be available to Landlord at law or in equity. Landlord may
exercise any and/or all such rights and remedies (whether specifically granted
herein or otherwise available to Landlord at law or in equity) at such times, in
such order, to such extent, and as often, as Landlord deems advisable without
regard to whether the exercise of any such right or remedy precedes, is
concurrent with or succeeds the exercise of another such right or remedy.

21. CONTESTS

(a) Tenant, at Tenant’s expense, may contest, by appropriate legal proceedings
conducted in good faith and with due diligence, the validity or application, in
whole or in part, of any Law, provided that (i) neither the Premises nor any
Rent therefrom nor any part thereof or interest therein would be in any danger
of being sold, forfeited, attached or lost, (ii) neither Landlord nor any
Mortgagee would be in any danger of civil or criminal liability for failure to
comply therewith pending the outcome of such proceedings, and (iii) Tenant shall
deposit with Landlord (or with a Mortgagee or Underlying Lessor designated by
Landlord), as security for the performance by Tenant of its obligations
hereunder with respect to such Law, such reasonable security as may be demanded
by the Landlord to insure such performance and the payment of all penalties,
interest, costs, liabilities and expenses which may accrue during the period of
the contest as a result of such contest. If such contest shall be finally
resolved against Tenant, then Tenant shall (x) comply with the applicable Law
and (y) immediately pay any and all costs, fees (including counsel fees),
interest, penalties or other liabilities in connection with any previous
non-compliance with such Law (or otherwise resulting from such contest),
whereupon the Landlord shall arrange to have returned to Tenant, with any
interest earned thereon, all amounts, if any, held by or on behalf of Landlord
that were deposited by Tenant in accordance with the provisions hereof.

(b) Landlord agrees that whenever Landlord’s cooperation is required in any of
the proceedings brought by Tenant as aforesaid, Landlord will reasonably
cooperate therein, provided same shall not entail any cost, liability or expense
to Landlord and Tenant will pay, indemnify and save Landlord harmless of and
from, any and all liabilities, losses, judgments, decrees, costs and expenses
(including all reasonable attorneys’ fees and expenses) in connection with any
such contest and will, promptly after the final settlement, fully pay and
discharge the amounts which shall be levied, assessed, charged or imposed or be
determined to be payable therein or in connection therewith, and Tenant shall
perform and observe all acts and obligations, the performance of which shall be
ordered or decreed as a result thereof.

22. SIGNS.

Tenant may, during the term of this Lease, upon obtaining any and all necessary
permits from governmental authorities, paint or erect and maintain, at its cost
and expense, signs of such dimensions and materials as it may reasonably deem
appropriate in or about the Premises. Such signs shall be removed by Tenant
prior to, or upon, the expiration or earlier termination of this Lease.

 

34



--------------------------------------------------------------------------------

23. SURRENDER OF PREMISES.

At the expiration or sooner termination of the term of this Lease, Tenant shall
surrender the Premises (including the Equipment) in as good a condition as
exists as of the date hereof (reasonable wear and tear excepted, and subject to
Sections 13 and 14), and shall surrender all keys for the Premises to Landlord
and otherwise provide such information as is reasonably necessary to effectuate
an efficient transition of the operation of the Premises. Tenant shall at such
time remove all Tenant’s Property, if requested to do so by Landlord, and shall
repair any damage to the Premises caused thereby, and any or all of such
property not so removed shall, at Landlord’s option, become the exclusive
property of Landlord or be disposed of by Landlord, at Tenant’s cost and
expense, without further notice to or demand upon Tenant. If Tenant shall fail
to vacate and surrender the Premises upon the expiration or earlier termination
of this Lease as required above, then, throughout the period commencing on such
expiration or earlier termination and continuing until Tenant shall so fully
vacate and surrender the Premises (such period being herein called the “Holdover
Period”), Tenant shall be deemed a holdover tenant and shall be liable to
Landlord for Rent, or a charge in respect of use and occupancy, at a per diem
rate, for each day of the Holdover Period, equal to (1) during the first 60 days
of any such holdover, 150% of the average per diem rate of Base Rent and any
additional rent payable by Tenant during the last month of the term hereof, and
(2) for the balance of such holdover, 150% of the greater of (x) the average per
diem rate of Base Rent and any additional rent payable by Tenant during the last
month of the term hereof, and (y) the per diem fair market rental value of the
Premises at the time in question. In addition to the foregoing, if the Premises
are not surrendered as and when described above, then Tenant shall indemnify
Landlord against loss or liability resulting from the delay by Tenant in so
surrendering the Premises including, without limitation, any claims made by any
succeeding occupant founded on such delay, provided that Landlord shall have
notified Tenant in writing that the Premises have been leased to another person
or entity and Tenant fails to vacate the Premises within thirty (30) days of
receipt of such notice. Nothing herein shall be deemed to grant Tenant any right
to holdover, and in no event shall the acceptance of any Rent preclude Landlord
from commencing and prosecuting any holdover or eviction proceeding. The
provisions of this Section 22 shall survive the expiration or sooner termination
of this Lease.

24. EXCULPATION OF LANDLORD.

Notwithstanding anything contained herein to the contrary, Tenant shall look
only to Landlord’s estate and interest in the Premises for the satisfaction of
Tenant’s remedies, or for the collection of a judgment (or other judicial
process), against Landlord hereunder, and no other property or assets of
Landlord (and no property or assets of any Landlord Party) shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to this Lease, the relationship of Landlord and
Tenant hereunder or Tenant’s use or occupancy of the Premises. No Landlord Party
shall have any obligation or liability on account of, or with respect to, this
Lease or any default by Landlord hereunder.

25. ADDITIONAL RENT; TENANT’S PAYMENTS.

(a) Each and every payment and expenditure, other than Base Rent, that is
required to be paid by Tenant under this Lease shall be deemed to be additional
rent hereunder, whether or not the provisions requiring payment of such amounts
specifically so state, and shall be payable, unless otherwise provided in this
Lease, on demand by Landlord, and, in the case of the

 

35



--------------------------------------------------------------------------------

nonpayment of any such amount, Landlord shall have, in addition to all of its
other rights and remedies, all of the rights and remedies available to Landlord
hereunder or by Law in the case of non-payment of Base Rent. Unless expressly
otherwise provided in this Lease, the performance and observance by Tenant of
all the terms, covenants and conditions of this Lease to be performed and
observed by Tenant hereunder shall be performed and observed by Tenant at
Tenant’s sole cost and expense.

(b) If, pursuant to any provision of this Lease, Tenant shall be obligated to
pay any additional rent to Landlord and no due date or payment period therefor
is specified herein, then such additional rent shall be paid by Tenant to
Landlord within thirty (30) days after its receipt of a bill therefor. All Base
Rent and additional rent shall be paid in lawful money of the United States to
Landlord at its address hereinabove set forth, or such other place, or to
Landlord’s agent or designee and at such other place, as Landlord shall
designate by notice to Tenant from time to time.

26. LANDLORD’S CURE AND ENFORCEMENT RIGHTS.

(a) If (i) Tenant shall default in the performance of any of Tenant’s
obligations under this Lease, and (ii) except if the curing of such default is
required to protect imminent damage to persons or property (as reasonably
determined by Landlord), all applicable cure periods with respect to such
default shall have expired, then (in addition to all of Landlord’s other rights
and remedies) Landlord, without thereby waiving such default, may (but shall not
be obligated to) perform the same for the account and at the expense of Tenant,
without notice in any case of emergency, and, in any other case, if such default
continues after the expiration of the applicable grace period set forth herein,
if any.

(b) Tenant, upon demand, shall reimburse Landlord for any expenses incurred by
Landlord (including reasonable attorneys’ fees) pursuant to, or in connection
with, (i) any performance by Landlord for the account of Tenant pursuant to
Section 26(a) above, or (ii) collecting or endeavoring to collect Rent or any
component thereof, or enforcing or endeavoring to enforce any of Landlord’s
rights against Tenant hereunder or any of Tenant’s obligations hereunder,
together, in either case, with interest thereon, at the Default Rate (as
hereinafter defined), from the date that such expenses were incurred by Landlord
to the date that the same are reimbursed to Landlord by Tenant. In addition,
Tenant, upon demand, shall reimburse Landlord for any expenses incurred by
Landlord (including reasonable attorneys’ fees) in connection with a Bankruptcy
Event, including but not limited to reasonable attorney’s fees incurred by
Landlord to monitor Tenant throughout any bankruptcy proceedings and/or to
advise Landlord in connection with such Bankruptcy Event.

27. COVENANT AGAINST LIENS.

(a) If, because of any act or omission (or alleged act or omission) of Tenant or
any Tenant Party, any mechanic’s or other lien, charge or order for the payment
of money or other encumbrances shall be filed or imposed against Landlord, any
Underlying Lessor, any Mortgagee and/or any portion of the Premises (whether or
not such lien, charge, order or encumbrance is valid or enforceable as such),
Tenant shall, at its cost and expense, cause same to be discharged of record or
bonded within ten (10) days after notice to Tenant of the filing or imposition
thereof; and Tenant shall indemnify and defend Landlord and the Landlord Parties
against and save Landlord and the Landlord Parties harmless from all losses,
costs, damages, expenses, liabilities,

 

36



--------------------------------------------------------------------------------

suits, penalties, claims, demands and obligations, including, without
limitation, reasonable counsel fees, resulting therefrom. If Tenant fails to
comply with the foregoing provisions, Landlord shall have the option of
discharging or bonding any such lien, charge, order or encumbrance, and Tenant
agrees to reimburse Landlord (as additional rent) for all losses, costs,
damages, and expenses resulting therefrom or incurred in connection therewith,
together with interest at the Default Rate, promptly upon demand.

(b) All materialmen, contractors, artisans, mechanics, laborers and any other
persons now or hereafter furnishing any labor, services, materials, supplies or
equipment to Tenant with respect to any portion of the Premises, are hereby
charged with notice that they must look exclusively to Tenant to obtain payment
for same. Notice is hereby given that the Landlord shall not be liable for any
labor, services, materials, supplies or equipment furnished or to be furnished
to Tenant upon credit, and that no mechanic’s or other lien for any such labor,
services, materials, supplies or equipment shall attach to or affect the estate
or interest of the Landlord in and to the Premises.

28. AFFIRMATIVE WAIVERS.

LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY MATTER WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, INCLUDING ANY
CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY AND OTHER STATUTORY REMEDY WITH
RESPECT THERETO. TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY KIND IN ANY
ACTION OR PROCEEDING COMMENCED BY LANDLORD TO RECOVER POSSESSION OF THE
PREMISES. TENANT HEREBY WAIVES ANY RIGHT OF REDEMPTION OR SIMILAR RIGHT THAT IT
MAY HAVE WITH RESPECT TO THIS LEASE AFTER THE TERMINATION HEREOF.

29. TENANT’S CERTIFICATES.

Tenant, at any time and from time to time, on or prior to the fifteenth
(15th) day following its receipt of a written request by Landlord, shall execute
and deliver to Landlord (and/or to a party designated by Landlord) a statement
(i) certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), (ii) certifying to the Commencement
Date, the then current expiration date of this Lease, and the dates to which
Base Rent has been paid, (iii) stating whether or not, to the best knowledge of
Tenant, Landlord is in default in performance of any of its obligations under
this Lease (and, if so, specifying each such default of which Tenant shall have
knowledge), (iv) stating whether or not, to the best knowledge of Tenant, any
Event of Default has occurred which is then continuing (or any event has
occurred which with the giving of notice or passage of time, or both, would
constitute an Event of Default), and, if so, specifying each such event,
(v) stating whether or not Tenant is then asserting (or intending to assert) any
setoff, counterclaim, abatement or deduction in the payment of Base Rent or
additional rent, and (vi) stating whether or not Tenant is then asserting (or
intending to assert) any right to terminate this Lease. Tenant also shall
include or confirm in any such statement such other information concerning this
Lease as Landlord may reasonably request. Any such statement may be relied upon
by (i) any actual or prospective Mortgagee or Underlying Lessor, and (ii) any
actual or prospective purchaser or transferee of Landlord’s interest in the
Premises.

 

37



--------------------------------------------------------------------------------

30. LANDLORD’S CONSENT AND APPROVAL.

If Tenant shall request Landlord’s consent or approval and Landlord shall fail
or refuse to give such consent or approval, Tenant shall not be entitled to any
damages for any withholding by Landlord of its consent or approval, it being
intended that Tenant’s sole remedy shall be an action for specific performance
or injunction, and that such remedy shall be available only in those cases where
Landlord has expressly agreed in writing not to unreasonably withhold its
consent or where as a matter of Law Landlord may not unreasonably withhold its
consent or approval.

31. NET LEASE: NONTERMINABILITY.

This is an absolutely net lease, and, except as otherwise specifically provided
in Section 13(j) or Section 14(a)(1) hereof, this Lease shall not terminate nor
shall Tenant have any right (and Tenant hereby waives any such right that may
exist under any Law) to terminate this Lease for any reason whatsoever; nor
shall Tenant be entitled, for any reason whatsoever, to any abatement,
deduction, deferment, suspension or reduction of, or setoff, defense or
counterclaim against, any Base Rent or other rentals, charges, or other sums
payable by Tenant under this Lease (and Tenant hereby waives any right that may
exist under any Law to any such abatement, deduction, deferment, suspension,
reduction, setoff, defense or counterclaim). Tenant covenants and agrees that it
will remain obligated under this Lease in accordance with its terms, and that it
will not take any action to terminate, cancel, rescind or void this Lease,
notwithstanding the bankruptcy, insolvency, reorganization, composition,
readjustment, liquidation, dissolution, winding up or other proceedings
affecting Landlord or any assignee of, or successor to, Landlord, and
notwithstanding any action with respect to this Lease that may be taken by a
trustee or receiver of Landlord or any assignee of, or successor to, Landlord or
by any court in any such proceeding.

32. LATE CHARGES.

If Tenant shall fail to pay any Rent within five (5) days after the due date
therefor, then Tenant, in addition to such Rent, shall pay Landlord a late
charge of 5% of the amount of Rent not so paid. In addition, if any failure to
pay any Rent shall continue for a period of five (5) days after the due date
therefor, then the past due Rent shall bear interest at the Default Rate, from
the due date thereof until paid. The amount of any such late charge and/or
interest shall each be additional rent hereunder and shall be payable upon
demand. The assessment and receipt of late charges and interest as aforesaid
shall be in addition to, and shall in no way be deemed to limit, any other
rights and remedies Landlord may have under this Lease or otherwise for
non-payment of Rent. As a courtesy (and not as a condition to the performance by
Tenant of any of Tenant’s obligations under this Section 32), Landlord shall
notify Tenant of any such late payment of Rent.

33. ENCROACHMENTS, RESTRICTIONS, ETC.

If any of the Improvements shall, at any time during the term of this Lease,
encroach upon any property, street or right of way adjoining or adjacent to the
Premises, or shall violate the agreements or conditions contained in any
restrictive covenant or other agreement affecting the Premises, or any part
thereof, or shall hinder or obstruct any easement or right-of-

 

38



--------------------------------------------------------------------------------

way to which the Premises are subject, or shall impair the rights of others
under such easement or right-of-way, then promptly upon the request of the
Landlord at the behest of any persons affected by any such encroachment,
violation, hindrance, obstruction or impairment, Tenant shall, at its cost and
expense, either (i) obtain valid and effective waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment,
violation, hindrance, obstruction or impairment, whether the same shall affect
Landlord or Tenant, or (ii) make such changes in the Improvements and take such
other actions as shall be necessary to remove such encroachments, hindrances or
obstructions and to end such violations or impairments, including, if necessary,
but only with Landlord’s prior written consent, the alteration or removal of any
of the Improvements, which alteration or removal shall be subject to Landlord’s
approval in accordance with Section 10 above. Any such alteration or removal
consented to by Landlord shall be made by Tenant in accordance with the
requirements of Section 10 hereof. Tenant’s obligations under this Section 33
shall survive the expiration or sooner termination of this Lease.

34. DEFINITIONS.

For the purposes of this Lease, the following definitions shall be applicable:

“Default Rate” shall mean an interest rate equal to six percent (6%) per annum
above the so-called annual “Prime Rate” of interest established and published by
the Wall Street Journal (or any successor thereto), from time to time, but in no
event greater than the highest lawful rate from time to time in effect. If the
Wall Street Journal (or any successor thereto) shall cease to establish and
publish a “Prime Rate,” then Landlord shall select a commercial bank that shall
then establish and publish a prime or base rate and the rate to be used for the
purposes of this definition shall be the prime or base rate established by such
commercial bank, and if no such commercial bank shall establish and publish a
prime or base rate, the rate to be used for the purposes of this definition
shall be a comparable rate for the purposes of establishing the cost of money as
determined by Landlord, acting in a reasonable manner.

“Hazardous Materials” shall mean (a) “hazardous wastes,” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time,
(b) “hazardous substances,” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time,
(c) “toxic substances,” as defined by the Toxic Substances Control Act, as
amended from time to time, (d) “hazardous materials,” as defined by the
Hazardous Materials Transportation Act, as amended from time to time, (e) oil or
other petroleum products, (f) asbestos containing materials, radioactive
materials, and all other materials, substances, wastes and chemicals classified
as hazardous or toxic substances, materials, wastes or chemicals under
then-current applicable governmental laws, rules or regulations and (g) any
other substance whose presence could be hazardous to health or the environment.

“Insurance Requirements” shall mean all orders, rules, regulations,
requirements, policies or recommendations of any board of fire underwriters,
fire rating organization, insurance rating organization or any other body
exercising the same or similar functions to the foregoing (collectively,
“insurance rating organizations”) that have jurisdiction over, or otherwise make
rates or findings in respect of, all or any part of the Premises.

 

39



--------------------------------------------------------------------------------

“Landlord” shall mean the person that, at the time in question, is the holder of
the Landlord’s interest in the Premises (unless at the time in question there is
an Underlying Lease, in which case the “Landlord” shall be the person that at
such time is the lessee under such Underlying Lease) so that in the event of any
transfer or transfers of Landlord’s interest in the Premises or in an Underlying
Lease, the transferor shall be and hereby is relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer, and it
shall be deemed, without further agreement, that the transferee of such interest
has assumed and agreed to perform and observe all obligations of Landlord herein
during the period it is the holder of Landlord’s interest under this Lease.

“Landlord Party” shall mean (1) any direct or indirect owner, principal,
partner, member, officer, stockholder, director, trustee, employee or agent of
Landlord, disclosed or undisclosed, (2) any Underlying Lessor or any principal,
partner, member, officer, stockholder, director, trustee employee or agent
thereof, and (3) any Mortgagee or any principal, partner, member, officer,
stockholder, trustee, director, employee or agent thereof; and “Landlord
Parties” shall have the corresponding plural meaning.

“Laws” shall mean all applicable laws, statutes, ordinances, orders, rules,
regulations, interpretations, directives and requirements (including codes,
approvals, permits and zoning regulations and ordinances) of any governmental or
quasi-governmental authority or official thereof (including federal, state,
county, city and borough departments, bureaus, boards, agencies, offices,
commissions and other subdivisions thereof), whether now or hereafter in force.

“Person” or “person” shall mean any natural person or persons, a partnership, a
corporation, trust, limited liability company, and any other form of business or
legal association or entity.

“Tenant” shall mean the Tenant herein named or any permitted assignee or other
permitted successor in interest (immediate or remote) of the Tenant herein
named, that at the time in question is the owner of the Tenant’s estate and
interest granted by this Lease; but the foregoing provisions of this definition
shall not be construed to permit any assignment of this Lease or to relieve the
Tenant herein named or any assignee or other successor in interest (whether
immediate or remote) of the Tenant herein named from the full and prompt
payment, performance and observance of the covenants, obligations and conditions
to be paid, performed and observed by Tenant under this Lease.

“Tenant Party” shall mean (1) any direct or indirect owner, principal, partner,
member, officer, stockholder, director, trustee, employee or agent of Tenant,
disclosed or undisclosed, (2) any subtenant of Tenant or any other party
claiming by, through or under Tenant (including without limitation any
concessionaire or licensee), or any principal, partner, member, officer,
stockholder, director, employee or agent of such subtenant or such other party,
or (3) any contractor, guest or invitee of any of the foregoing; and “Tenant
Parties” shall have the corresponding plural meaning.

35. MISCELLANEOUS PROVISIONS.

(a) INTERPRETATION. The captions of the several Sections and subsections of this
Lease and table of contents are not a part of the context hereof and shall be

 

40



--------------------------------------------------------------------------------

ignored in construing this Lease. They are intended only as aids in locating
various provisions hereof. The words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Lease as a whole and not to any particular
Section, unless specifically designated otherwise. The use of the word
“including” in this Lease shall mean in all cases “including but not limited to”
unless specifically designated otherwise. The use of the word “or” is not
intended to be exclusive. As used in this Lease, the masculine shall include the
feminine and neuter, the singular shall include the plural and the plural shall
include the singular, as the context may require.

(b) NOTICES. Any notice, statement, demand, consent, approval or other
communication required or permitted to be given, rendered or made by either
Landlord or Tenant pursuant to this Lease (collectively, “notices”) shall be in
writing and shall be deemed to have been properly given, rendered or made only
if sent by (i) registered or certified mail, return receipt requested, posted in
a United States post office station or letter box, or (ii) hand delivery, or
(iii) overnight courier service, and to the other party at the following
address(es):

 

If to Tenant:

     Credence Systems Corporation      1421 California Circle      Milpitas,
California 95035      Attention: Sr. Director, Corporate Facilities and     
Real Estate   with a copy to:    Credence Systems Corporation      5975 NW
Pinefarm Place      Hillsboro, OR 97124      Attention: Esin Onart, Esq.     
Associate Corporate Counsel   with a copy to:    Hopkins & Carley, ALC      70
S. First Street      San Jose, CA 95113      Attention: Garth Pickett  

If to Landlord:

   c/o NorthStar Realty Finance Corp.      399 Park Avenue      New York, New
York 10022      Attention: Daniel Raffe, Executive Vice President   with a copy
to:    c/o Northstar Realty Finance Corp.      433 East Las Colinas Blvd., Suite
100      Irving, TX 75039      Attention: Sandy Linn   with a copy to:    c/o
NorthStar Realty Finance Corp.      399 Park Avenue      New York, New York
10022      Attention: Al Tylis, General Counsel

 

41



--------------------------------------------------------------------------------

Notices shall be deemed given, made and effective as of the date actually
delivered to the required address(es) hereunder (whether or not the same is then
received by other party due to a change of address of which no notice was given
or any rejection or refusal to accept delivery). Landlord and Tenant shall each
have the right, from time to time during the term hereof, to designate
additional or substitute parties or address(es) to receive notices on behalf of
such party in accordance with this Section 35(b) (but neither party shall have
the right to have more than four separate addresses to which notices need to be
sent at any time). Notwithstanding the foregoing, routine bills and invoices to
Tenant need not be given in accordance with the provisions of this Section 35(b)
to be effective.

(c) RELATIONSHIP OF THE PARTIES. It is the intention of the parties hereto to
create the relationship of landlord and tenant and no other relationship
whatsoever; and unless expressly otherwise provided herein, nothing herein shall
be construed to make the parties hereto liable for any of the debts, liabilities
or obligations of the other party. This Lease is an agreement of lease and does
not convey to Tenant any right, title or interest in or to the Premises or any
portion thereof except as a lessee.

(d) GOVERNING LAWS. This Lease shall be governed by the provisions hereof and by
the laws of the State of California, as same may from time to time exist without
regard to conflicts of laws.

(e) INVALIDITY OF PARTICULAR PROVISIONS. If any term or provision of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each term
and provision of this Lease shall be valid and be enforced to the fullest extent
permitted by law.

(f) NON-WAIVER. No delay or omission by Landlord in exercising a right or remedy
hereunder shall exhaust or impair such right or remedy or constitute a waiver
of, or acquiescence in, any default by Tenant. A single or partial exercise of a
right or remedy shall not preclude a further exercise thereof, or the exercise
of another right or remedy, from time to time. The receipt by Landlord of Rent
with knowledge of any default by Tenant shall not be deemed a waiver of such
default, and no provision of this Lease, or any default by Tenant hereunder,
shall be deemed to have been waived by Landlord unless such waiver be in writing
signed by Landlord. No payment by Tenant or receipt by Landlord of a lesser
amount than the Rent herein stipulated shall be deemed to be other than on
account of the stipulated Rent. No endorsement or statement of any check or any
letter accompanying any check or payment as Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other remedy
in this Lease provided.

(g) COUNTERPARTS. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all such counterparts shall constitute
but one and the same instrument.

(h) SOLE AGREEMENT. This Lease sets forth all the promises, inducements,
agreements, conditions and understandings between Landlord and Tenant relative
to

 

42



--------------------------------------------------------------------------------

the Premises, and there are no promises, agreements, conditions or
understandings, either oral or written, expressed or implied between them.
Without limiting the foregoing, Tenant expressly acknowledges and agrees that
Landlord has not made and is not making, and Tenant, in executing and delivering
this Lease, is not relying upon, any warranties, representations, promises or
statements, except to the extent that the same are expressly set forth in this
Lease. No alteration, amendment, surrender, change or addition to this Lease
shall be binding upon Landlord or Tenant, unless reduced to writing and signed
by the party(ies) to be charged therewith.

(i) SUCCESSORS AND ASSIGNS. Except as may be expressly otherwise provided
herein, the terms, covenants and conditions hereof shall inure to the benefit of
and shall be binding upon Landlord and its successors and assigns and the terms,
covenants and conditions hereof shall inure to the benefit of and shall be
binding upon Tenant and its successors and permitted assigns.

(j) NO MERGER. There shall be no merger of this Lease, or the leasehold estate
created by this Lease, with any other estate or interest in the Premises, or any
part thereof, by reason of the fact that the same person may acquire or own or
hold, directly or indirectly, (i) this Lease or the leasehold estate created by
this Lease, or any interest in this Lease or in any such leasehold estate, and
(ii) any such other estate or interest in the Premises or any part thereof; and
no such merger shall occur unless and until all persons having an interest
(including a security interest) in (i) this Lease or the leasehold estate
created by this Lease; and (ii) any such other estate or interest in the
Premises, or any part thereof, shall join in a written instrument effecting such
merger and shall duly record the same.

(k) ACCEPTANCE OF SURRENDER. No surrender to Landlord of this Lease or of the
Premises, or any part thereof, or of any interest therein, shall be valid or
effective unless agreed to and accepted in writing by Landlord and consented to
in writing by any and all Mortgagees and Underlying Lessors, and no act or
omission by Landlord or any representative or agent of Landlord, other than such
a written acceptance by Landlord, consented to as aforesaid, shall constitute an
acceptance of any such surrender.

(l) TRUE LEASE. Landlord and Tenant agree that this Lease is a true lease and
does not represent a financing arrangement. Each party shall reflect the
transaction represented hereby in all applicable books, records and reports
(including income tax filings) in a manner consistent with “true lease”
treatment rather than “financing” treatment.

(m) RECORDS. Tenant shall maintain the following in accordance with good
industry practice, keep the following on file at its offices, and make the
following available to Landlord from time to time upon request: (i) books,
records and reports with respect to any and all maintenance, repair or
replacement work done with respect to the Premises (including the cost thereof),
(ii) a complete set of “as-built” plans and specifications with respect to the
Improvements, (iii) detailed records relating to any Tenant Changes made by
Tenant and the cost thereof, (iv) records of all Impositions and Premiums paid
by Tenant, and (v) such other books and records as are customarily maintained by
an operator of real property similar to the Premises.

(n) BROKERAGE. Landlord and Tenant each covenant, warrant and represent to the
other that (i) no broker or finder was instrumental in bringing about or
consummating this Lease other than Cornish & Carey Commercial (“Broker”) and
(ii) except for the Broker, it has

 

43



--------------------------------------------------------------------------------

had no conversations or negotiations with any broker concerning the leasing of
the Premises pursuant to this Lease. Landlord and Tenant each agree to indemnify
and hold harmless the other against and from any claims for any brokerage
commissions and all costs, expenses and liabilities in connection therewith,
including, without limitation, attorneys’ fees and expenses, arising out of any
conversations or negotiations had by that party with any broker or finder
(except, in the case of Landlord, any claims made by Broker). Tenant
(i) pursuant to separate written agreement with Broker, shall timely pay Broker
any commission due to Broker, and (ii) shall indemnify and hold harmless
Landlord against and from any claims for any brokerage commissions made by
Broker in connection with this Lease or the Sale-Leaseback Agreement, together
with all costs, expenses and liabilities in connection with any such claim. The
provisions of this Section 35(n) shall survive the expiration or sooner
termination of this Lease.

36. TENANT’S FINANCIAL STATEMENTS.

(a) Tenant, within 10 days after a written request therefor from Landlord, shall
deliver to Landlord such financial statements, financial data and/or information
with respect to Tenant that Tenant files with the Internal Revenue Service from
time to time, not more than once each calendar year. In addition, Tenant agrees
to furnish to Landlord, with reasonable promptness, copies of all financial
statements, reports and documents that Tenant: (i) files with or otherwise sends
to the Securities and Exchange Commission, whether pursuant to the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended,
including, without limitation, Annual Report on Form 10K, Quarterly Report on
Form 10Q, Current Report on Form 8-K and Proxy Statements and other soliciting
materials; (ii) files with any other governmental commission, department or
agency or any securities exchange; and (iii) sends to or makes available to its
shareholders. Notwithstanding the foregoing, for so long as Tenant is a public
company, Tenant shall not be obligated to furnish the financial information
described in this Section 36(a) to Landlord.

(b) In addition to the information described in the preceding subparagraph (a),
Tenant, within ninety (90) days after the end of each calendar year all or any
part of which occurs during the term of this Lease, shall deliver to Landlord a
reasonably detailed report setting forth all of the costs, expenses and charges
incurred by Tenant during such year with respect to (i) the operation,
maintenance, repair and replacement of the Premises, and (ii) Impositions.

37. END OF TERM CAPITAL IMPROVEMENTS.

(a) If (i) during the last fifteen months of the term of this Lease (as the same
may have theretofore been extended by the exercise of a Renewal Option), Tenant
must make a Material Capital Improvement (as defined below) in order to comply
with its obligations under Section 9 (which shall include work required under
any Laws that was not applicable to the Premises at the Commencement Date) or
Section 38 of this Lease, (ii) the need for such Material Capital Improvement
was first discovered during such fifteen-month period and was not caused by a
breach of this Lease by Tenant or the negligence or willful misconduct of Tenant
or any Tenant Party (any Material Capital Improvement that satisfies all the
criteria described in the preceding clauses (i) and (ii), an “End of Term
Capital Improvement”), and (iii) Landlord agrees

 

44



--------------------------------------------------------------------------------

in writing to pay the Unamortized Improvement Cost (as defined below) with
respect to such End of Term Capital Improvement, then, within 30 days after the
Expiration Date (and provided that Tenant vacates the Premises as required by
Section 23 above), Landlord shall pay Tenant the Unamortized Improvement Cost
with respect to such End of Term Capital Improvement (less any amounts then owed
to Landlord by Tenant). If Landlord, within 30 days after its receipt of a
written request therefor, fails to agree in writing to pay (in accordance with
this Section 37) the Unamortized Improvement Cost with respect to any End of
Term Capital Improvement, then Tenant shall not be required to make such End of
Term Capital Improvement (but instead Tenant shall make such non-capital
expenditures as are necessary to remedy, if and to the maximum extent
practicable, the condition that is necessitating such End of Term Capital
Improvement). Notwithstanding the foregoing, if and to the extent (i) remedial
measures in lieu of an End of the Term Capital Improvements are not practicable,
and (ii) the failure to make such End of Term Capital Improvement will render
the Premises unfit for occupancy for Tenant’s purposes or will result in
violation of applicable Laws, then Landlord shall not be permitted to withhold
its consent thereto (but Tenant shall nevertheless give Landlord prior written
notice thereof and of the fact that Landlord will be responsible for the
Unamortized Improvement Cost with respect thereto). Any End of Term Capital
Improvement with respect to which Landlord agrees (or is required to agree) to
pay the Unamortized Improvement Cost shall be performed by a contractor selected
by Landlord after the implementation by Tenant of a bidding process reasonably
acceptable to Landlord (which bidding process must, in any case, involve at
least three qualified contractors reasonably approved by Landlord).

(b) For purposes hereof, the following terms have the following meanings:

i. “Material Capital Improvement” shall mean any alteration or improvement to
the Premises the cost of which (x) will exceed $100,000, and (y) is required to
be capitalized under generally acceptable accounting principles, consistently
applied (“GAAP”).

ii. “Improvement Cost” shall mean, with respect to any End of Term Capital
Improvement, the reasonable and actual out-of-pocket hard and soft costs
incurred by Tenant to the contractor selected by Landlord on account of the
performance of such End of Term Capital Improvement

iii. “Applicable Amortization Percentage” shall mean, with respect to any End of
Term Capital Improvement, a fraction (expressed as a percentage) (x) the
numerator of which is the number of months (and partial months) in the period
commencing on the Expiration Date (as the same may have been extended pursuant
to the exercise of any Renewal Option) and ending on the last day of the useful
life of such End of Term Capital Improvement (as reasonably determined by
Landlord in accordance with GAAP), and (y) the denominator of which is the
number of months (and partial months) in the period commencing on the date on
which such End of Term Capital Improvement is substantially completed and ending
on the last day of the useful life of such End of Term Capital Improvement (as
reasonably determined by Landlord in accordance with GAAP).

 

45



--------------------------------------------------------------------------------

iv. “Unamortized Improvement Cost” shall mean, with respect to any End of Term
Capital Improvement, the product of (i) the Improvement Cost with respect to
such End of Term Capital Improvement, multiplied by (ii) the Applicable
Amortization Percentage with respect to such End of Term Capital Improvement.

38. HAZARDOUS MATERIALS

(a) As between Landlord and Tenant, Tenant shall in all respects be solely
responsible for, and shall bear all risks and costs associated with, the
presence or suspected presence of Hazardous Materials in, on or under the
Premises or any portion thereof (including the ground water or soil vapor on or
under the Land or Improvements), except only for Excluded Hazardous Materials
(as defined below). As used herein, “Excluded Hazardous Materials” means (i) any
Hazardous Materials that were introduced onto the Premises prior to the
ownership of the Premises by Credence Systems Corporation, (ii) any Hazardous
Materials that are introduced onto the Premises by Landlord or any Landlord
Party, or (iii) any Hazardous Materials that are first introduced onto the
Premises after the expiration or sooner termination of this Lease (other than by
Tenant or any Tenant Party).

(b) Tenant shall not (and shall not permit any Tenant Party to) store, handle,
use, release or dispose of any Hazardous Materials in, on or about the Premises
or any portion thereof (other than in connection with the ordinary operation and
maintenance of the Premises in compliance with all applicable Laws). Tenant
shall not install or permit the installation on the Premises of any underground
storage tanks or surface impoundments and shall not permit there to exist any
petroleum contamination originating on the Premises in violation of applicable
environmental Laws. Without limiting the generality of Section 8 above, Tenant,
throughout the term of this Lease, shall, at Tenant’s sole cost and expense,
fully comply with all Laws pertaining Hazardous Materials.

(c) In the event of any presence or suspected presence of Hazardous Materials
in, on or under the Premises or any portion thereof (including the ground water
or soil vapor on or under the Land or Improvements), Tenant shall (i) pay the
costs of any environmental audits, studies or investigations (including but not
limited to advice of legal counsel) that Landlord reasonably incurs with respect
to the Premises in connection with such presence or suspected presence,
(ii) promptly commence and diligently prosecute to completion, in accordance
with all applicable Laws, all investigation, site monitoring and similar
activities reasonably requested by Landlord or required by Law, and
(iii) promptly remove and/or remediate such Hazardous Materials in compliance
with all applicable Laws and in a manner in which prudent owners of similar
properties would so remove and/or remediate such Hazardous Materials. Nothing in
this clause (c) shall impose any responsibility on Tenant for any Excluded
Hazardous.

(d) Tenant shall promptly notify Landlord in writing of: (i) the presence or
suspected presence of Hazardous Materials in, on or under the Premises or any
portion thereof (including the ground water or soil vapor on or under the Land
or Improvements) of which Tenant becomes aware; (ii) Tenant’s actual knowledge
of the presence on or under any adjoining property of any Hazardous Materials
that could have a material adverse impact on the Premises or the value of the
Premises (or expose Tenant, Landlord and/or any Landlord Party to any
liability), discovery by Tenant of any occurrence or condition on the Premises
or any adjoining real property (to the extent

 

46



--------------------------------------------------------------------------------

related to Hazardous Materials) that could cause any restrictions on the
ownership, occupancy, transferability or use of the Premises applicable Laws;
(iii) receipt by Tenant of any claim, citation, notice of any pending or
threatened suits, proceedings, orders, inquiries or opinions from any
governmental authority with respect to the presence or suspected presence of
Hazardous Materials in, on, under or about the Premises or otherwise pertaining
to the Premises; (iv) any claim made or threatened by any third party against
Tenant, Landlord or the Premises relating to loss or injury resulting from any
Hazardous Materials at the Premises; and (v) any other material event or
occurrence relating to the presence or suspected presence of Hazardous Materials
in, on, under or about the Premises. No such notice by Tenant shall relieve
Tenant of, or result in a waiver of, any obligation of Tenant under this
Section 38.

(e) Without limiting the generality of any provision hereof, Tenant shall
indemnify, defend (with counsel reasonably acceptable to the indemnified
party(ies)) and hold Landlord and the Landlord Parties harmless from and against
any and all claims, judgments, damages, penalties, fines, costs, liabilities
(including sums paid in settlement of claims) or expenses (including reasonable
attorney’s fees and the fees of consultants and experts selected by Landlord or
any other Landlord Party) that arise during or after the term of this Lease by
reason of or in connection with the presence or suspected presence of Hazardous
Materials in, on, or under the Premises or any portion thereof (including the
ground water or soil vapor on or under the Land or Improvements), except to the
extent that Tenant can demonstrate that such Hazardous Materials are Excluded
Hazardous Materials. Without limiting the generality of the foregoing, the
indemnification provided for in this Section 38 shall specifically cover costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any federal, state or local
governmental agency or political subdivision because of the presence or
suspected presence of Hazardous Materials in, on, under or about the Premises or
any portion thereof (including the ground water or soil vapor on or under the
Land or Improvements).

(f) The provisions of this Section 38 shall survive the expiration or sooner
termination of this Lease.

39. DEPOSITS FOR IMPOSITIONS AND PREMIUMS.

At any time, and from time to time, during the continuance of an Event of
Default, Landlord, at its option, to be exercised by ten (10) days prior written
notice to Tenant, may require that Tenant deposit with Landlord or with a
Mortgagee or Underlying Lessor designated by Landlord (in any case, an “Impound
Depositary”), monthly, one-twelfth (1/12th) of the annual payments of any
Impositions and/or Premiums, and, in such event, Tenant shall make such
deposits. In addition, if required by Landlord, Tenant shall, simultaneously
therewith, deposit with an Impound Depositary a sum of money which, together
with the monthly installments aforementioned, will be sufficient to make each of
the aforementioned payments of Impositions and/or Premiums at least thirty
(30) days prior to the date on which such payments are due. Should such payments
not be ascertainable at the time any deposit is required to be made with an
Impound Depositary, the deposit shall be made on the basis of an estimate made
by the Impound Depositary, in its reasonable discretion, and, when the charges
are fixed for the then current year, Tenant shall deposit any deficiency with an
Impound Depositary. All funds so deposited with an Impound Depositary shall be
held by it, but not in escrow and, except to the extent required by applicable
law, without interest, and, provided that no Event of Default shall have
occurred and be continuing, shall be applied in payment of the Impositions
and/or

 

47



--------------------------------------------------------------------------------

Premiums aforementioned when and as payable, to the extent such Impound
Depositary shall have such funds on hand. If an Event of Default shall occur and
be continuing, the funds deposited with any Impound Depositary, as
aforementioned, may be applied in payment of the Impositions and/or Premiums for
which such funds shall have been deposited or to the cure and remedy of such
default, as the Impound Depositary sees fit, but no such application shall be
deemed to have been made by operation of law or otherwise until actually made by
the Impound Depositary as herein provided, nor shall any application be deemed
to affect any right or remedy of Landlord hereunder or under any statute or rule
of law. If deposits are being made with an Impound Depositary, Tenant shall
furnish such Impound Depositary with bills for the Impositions and/or Premiums
for which such deposits are required to be made hereunder and/or such other
documents necessary for the payment of same, at least fifteen (15) days prior to
the date on which such Impositions and/or Premiums first become payable.

[Remainder of Page Intentionally Blank]

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD: NRFC MILPITAS HOLDINGS, LLC By:  

/s/ Dan Raffe

Name:   Dan Raffe Title:   Executive Vice President TENANT: CREDENCE SYSTEMS
CORPORATION By:  

/s/ John Batty

Name:   John Batty Title:   Senior Vice President and CFO

 

49



--------------------------------------------------------------------------------

SCHEDULE A

Description of Land

Real Property in the City of Milpitas, County of Santa Clara, State of
California, described as follows:

Parcels C and D, so designated and delineated on the Parcel Map recorded June 6,
1983 in Book 513 of Maps, at pages 31 and 32, Santa Clara County Records.

EXCEPTING THEREFROM the following described real property: Commencing as the
northwest corner of said Parcel C; Thence along the northerly line of said
Parcel C, North 81 degrees 54 minutes 14 seconds East, 5.319 meters; Thence
leaving said northerly line, South 05 degrees 43 minutes 40 seconds East, 53.868
meters; Thence South 05 degrees 07 minutes 35 seconds East, 60.032 meters to the
westerly line of said Parcel C; Thence along said westerly line, North 08
degrees 05 minutes 15 seconds West, 113.775 meters to the point of commencement.

 

1



--------------------------------------------------------------------------------

SCHEDULE B

Fair Market Base Rent Provisions

If Tenant duly exercises a Renewal Option in accordance with the provisions of
Section 2 of this Lease, then the following provisions shall apply:

(a) During the thirty (30) day period (the “Initial Period”) following
Landlord’s receipt of an effective Renewal Notice with respect to any Renewal
Term, Landlord and Tenant shall attempt to agree upon the Fair Market Base Rent
for the Renewal Term in question.

(b) If Landlord and Tenant fail to agree upon the Fair Market Base Rent for any
Renewal Term within the applicable Initial Period, then, at any time thereafter,
either party, by notice to the other party, may elect to have such Fair Market
Base Rent conclusively determined by appraisal in accordance with the following
procedures:

(1) Within twenty (20) days after the date that such notice is received by the
party to which it was sent, each of Landlord and Tenant, by notice to the other
party, shall appoint an appraiser to act on its behalf in connection with the
appraisal (the two appraisers so appointed being herein collectively called the
“Initial Appraisers”). If either Landlord or Tenant shall fail to timely appoint
an Initial Appraiser within such 20-day period, then the party who appointed an
Initial Appraiser may notify the other party of such failure, and if, in such
event, the other party does not, within a period of ten (10) days after its
receipt of such notice, appoint the second Initial Appraiser, then the appointed
Initial Appraiser shall independently select and appoint the second Initial
Appraiser, who shall be impartial, within five (5) days after the expiration of
such 10-day period.

(2) The Initial Appraisers, within twenty (20) days after the appointment of
both of them, shall jointly appoint a mutually agreeable third appraiser who
shall be impartial (herein called the “Third Appraiser”) and notify Landlord and
Tenant thereof. If the Initial Appraisers fail to agree upon and appoint the
Third Appraiser within such 20-day period, then either Landlord or Tenant may
request that the American Arbitration Association (“AAA”) appoint the Third
Appraiser within twenty (20) days after such request, and both parties shall be
bound by any appointment so made within such 20-day period. The Third Appraiser
shall subscribe and swear to an oath to fairly and impartially perform his
duties hereunder.

(3) Within 10 days after the Third Appraiser is appointed, (i) Landlord shall
submit to the Third Appraiser, in a sealed envelope, Landlord’s determination
(“Landlord’s Determination”) of the Fair Market Base Rent for the Renewal Term
in question, and (ii) Tenant shall submit to the Third Appraiser, in a sealed
envelope, Tenant’s determination (“Tenant’s Determination”) of the Fair Market
Base Rent for the Renewal Term in question. Notwithstanding anything to the
contrary contained herein, if (x) either party shall fail to make the submission
required by the preceding sentence within such 10-day period, and (y) such
failure continues for an additional period of five business days after such
party is notified in writing of such failure by the Third Appraiser (who shall
be obligated to give such written notification), then the submission made by the
other party shall automatically be deemed to be the Fair Market Base Rent for
the Renewal Term in question for all purposes of this Lease (and, accordingly,
there shall be no further need for the

 

2



--------------------------------------------------------------------------------

appraisal provisions of this Schedule). After the appointment of the Third
Appraiser and the submissions described in the first sentence of this clause
(3), the Third Appraiser shall arrange a meeting of the Initial Appraisers and
the Third Appraiser (herein called the “Appraiser Meeting”) at such other place
as is reasonably designated by the Third Appraiser, which Appraiser Meeting
shall be during business hours on a date which is not less than thirty
(30) days, and not more than sixty (60) days, after the date upon the Third
Appraiser receives the submissions described in the first sentence of this
clause (3). Prior to the Appraiser Meeting, each of the Initial Appraisers,
Landlord and Tenant shall each have the right to submit data and memoranda to
the Third Appraiser in support of either the Tenant’s Determination or the
Landlord’s Determination, as the case may be; provided, that such data and
memoranda shall be submitted simultaneously to Initial Appraisers and Landlord
and Tenant so that the same may be rebutted. Landlord and Tenant shall have not
less than five (5) business days notice of the date, time and location of the
Appraiser Meeting and shall have the right to have their respective
representatives present thereat.

(4) Within fifteen (15) days after the Appraiser Meeting, the Third Appraiser
select (to be the Fair Market Base Rent for the Renewal Term in Question) either
the Tenant’s Determination or the Landlord’s Determination, based upon which
such determination, in Third Appraiser’s opinion, more accurately reflects the
Fair Market Base Rent for such Renewal Term, and the Third Appraiser shall
notify Landlord and Tenant of such selection in writing. The Fair Market Base
Rent so selected shall (i) constitute the “Fair Market Base Rent” for the
Renewal Term in question for all purposes of this Lease, and (ii) be conclusive
and binding upon both Landlord and Tenant for all purposes of this Lease.

(5) The fees and expenses of any such appraisal process shall be borne by the
parties equally, except that each party shall bear the expense of the Initial
Appraiser appointed by it and its attorneys and experts as well as any expenses
of presenting its own proof.

(6) Each appraiser appointed or selected pursuant to this Schedule shall be
certified as an MAI appraiser (as defined below) or as an ASA appraiser (as
defined below) and shall have had at least ten (10) years experience as a real
estate appraiser in the vicinity of the Premises with working knowledge of
current rental rates and practices for comparable retail properties in the
vicinity of the Premises. For the purposes of this Lease, an “MAI appraiser”
shall mean an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization or, in the event there is no successor organization, the
organization and designation most similar), and “ASA appraiser” shall mean an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization or, in the event there is no successor organization, the
organization and designation most similar).

(7) It is expressly understood that the appraisers shall not have the power to
add to, modify or change any definitions in this Schedule or any other
provisions of the Lease, and the jurisdiction of the appraisers is accordingly
limited.

(c) If the final determination of the Fair Market Base Rent at issue has not be
made on or before the first day of the applicable Renewal Term in accordance
with the provisions of this Schedule, then pending such final determination
Tenant shall pay, as the Base Rent

 

3



--------------------------------------------------------------------------------

for such Renewal Term, an amount equal to the average of Tenant’s Determination
and Landlord’s Determination. If, based upon the final determination hereunder
of the Fair Market Base Rent, the payments made by Tenant on account of the Base
Rent for such portion of such Renewal Term were (i) greater than the Base Rent
finally determined to be payable for such portion of such Renewal Term, Landlord
shall credit the amount of such excess from the date of each such overpayment
until credited against future installments of Fixed Rent payable by Tenant, or
(ii) less than the Base Rent finally determined to be payable for such portion
of the Renewal Term, Tenant shall pay to Landlord the amount of such deficiency.

 

4



--------------------------------------------------------------------------------

SCHEDULE C

Schedule of Base Rent

[annexed hereto]

 

1



--------------------------------------------------------------------------------

SCHEDULE D

Schedule of Existing Title Exceptions

List of Permitted Exceptions

 

1. Special Tax for Santa Clara County Library District Joint Powers Authority
Community Facilities District No. 2005-1, under the Mello-Roos Community
Facilities Act of 1982 as disclosed by a Notice of Special Tax Lien Recorded
June 24, 2005, Instrument No. 18438576, Official Records, payable in continuing
installments collected with the real property taxes.

 

2. The herein described property lies within the boundaries of a Mello-Roos
Community Facilities District (“CFD”), as follows:

 

CFD No.

  2005-1

For:

  Lighting & Landscaping

Disclosed By:

  Book 41 of Maps of Assessment and Community Facilities District at Page 3

Recorded:

  April 8, 2005 Instrument No. 18310933 This property, along with all other
parcels in the CFD, is liable for an annual special tax. This special tax is
included with and payable with the general property taxes of the County of Santa
Clara. The tax may not be prepaid.

 

3. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  Pacific Gas and Electric Company

Purpose:

  A single line of poles with wires

Recorded:

  September 27, 1951, Book 2291, Page 114, of Official Records

Affects:

  A Westerly portion of the land, said easement is shown on the Parcel Map (513
M 31)

 

4. The fact that the ownership of said land does not include rights of access to
or from the highway or freeway abutting said land, such rights having been
relinquished by the document,

 

Recorded:

   June 29, 1953, Book 2673, Page 322, of Official Records

 

5. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:

  Alpha Land Company, a California Corporation

Purpose:

  For the construction, installation, and maintenance of public utilities,
sanitary sewer, and storm drainage facilities, together with the right to drain
storm waters into the ponds to be construction on said land

Recorded:

  February 2, 1978, Instrument No. 5917831, Book D443, Page 532, of Official
Records

Affects:

  The specific location of the foregoing easements shall be defined by
subsequent recorded notices of location, defining the facilities actually
installed. The Grantee shall not have the right to convey said easements to the
appropriate public agencies.

 

i



--------------------------------------------------------------------------------

6. Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the Map Recorded January 27, 1983 in
Book 508 of Maps Page 38.

 

Purpose:

  Storm Drain

Affects:

  The Westerly 35 feet

Purpose:

  Public Service Easement

Affects:

  The Easterly 16 feet of Said Land

Purpose:

  Sanitary Sewer Easement

Affects:

  The Southerly 10 feet of Parcel D of the Parcel Map A portion of the Storm
Drain Easement was vacated by Resolution of The City Council of the City of
Milpitas recorded December 31, 2003 as Instrument No. 17554668 of Official
Records.

 

7. Covenants, conditions and restrictions in the declaration of restrictions but
omitting any covenants or restrictions, if any, including, but not limited to
those based upon race, color, religion, sex, sexual orientation, familial
status, marital status, disability, handicap, national origin, ancestry, or
source of income, as set forth in applicable state or federal laws, except to
the extent that said covenant or restriction is permitted by applicable law.

 

Recorded:

  October 11, 1983, Instrument No. 7846269, Book H970, Page 78, of Official
Records Said covenants, conditions and restrictions provide that a violation
thereof shall not defeat the lien of any mortgage or deed of trust made in good
faith and for value. Liens and charges for upkeep and maintenance as set forth
in the above mentioned declaration, payable to Approved Agent. Modification(s)
of said covenants, conditions and restrictions Recorded:   March 12, 1985,
Instrument No. 8348560, of Official Records Modification(s) of said covenants,
conditions and restrictions Recorded:   January 18, 1989, Instrument
No. 9981239, of Official Records Modification(s) of said covenants, conditions
and restrictions Recorded:   February 3, 1989, Instrument No. 9999502, of
Official Records Modification(s) of said covenants, conditions and restrictions
Recorded:   March 7, 1996, Instrument No. 13218739, of Official Records
Modification(s) of said covenants, conditions and restrictions Recorded:  
March 17, 1996, Instrument No. 13218740, of Official Records

 

8. Easement(s) for the purpose(s) shown below and rights incidental thereto as
granted in a document.

 

Granted to:   Pacific Gas and Electric Company, a California corporation
Purpose:   The right to erect, construct, reconstruct, replace, remove, amintain
and use a line of poles with such wires Recorded:   September 4, 1986,
Instrument No. 8930877, Book J832, Page 1349, of Official Records Affects:   The
Westerly 45 feet

 

ii



--------------------------------------------------------------------------------

SCHEDULE E

Form of Letter of Credit

[annexed hereto]

 

iii